SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 26, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2014 to 9/30/2014 9 1/1/2013 to 9/30/2013 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2014 to 9/30/2014 18 1/1/2013 to 9/30/2013 19 Statement of Value Added 20 Comments on the Company’s Consolidated Performance 22 Notes to the Financial Statements 30 Reports and Statements Unqualified Independent Auditors’ Review Report 82 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2014 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 9/30/2014 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 6,791,300 Preferred 0 Total 6,791,300 Page 1 of 83 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 02/28/2014 Dividends 03/11/2014 Ordinary 0.29150 of 83 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 9/30/2014 Previous Year 12/31/2013 1 Total assets 49,048,756 48,689,176 1.01 Current assets 5,255,094 5,054,174 1.01.01 Cash and cash equivalents 477,282 206,624 1.01.03 Trade receivables 1,189,074 1,992,704 1.01.04 Inventories 3,064,068 2,459,230 1.01.08 Other current assets 524,670 395,616 1.02 Non-current assets 43,793,662 43,635,002 1.02.01 Long-term receivables 4,318,947 4,134,846 1.02.01.06 Deferred taxes 3,186,320 2,612,998 1.02.01.09 Other non-current assets 1,132,627 1,521,848 1.02.02 Investments 26,455,426 27,005,592 1.02.03 Property, plant and equipment 12,863,307 12,418,095 1.02.04 Intangible assets 155,982 76,469 of 83 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 9/30/2014 Previous Year12/31/2013 2 Total liabilities 49,048,756 48,689,176 2.01 Current liabilities 6,324,047 6,503,789 2.01.01 Payroll and related taxes 191,438 159,892 2.01.02 Trade payables 1,157,495 926,935 2.01.03 Taxes payable 100,747 150,066 2.01.04 Borrowings and financing 3,593,638 3,854,694 2.01.05 Other payables 851,132 1,138,956 2.01.06 Provisions 429,597 273,246 2.01.06.01 Provision for tax, social security, labor and civil risks 429,597 273,246 2.02 Non-current liabilities 36,841,925 34,088,817 2.02.01 Borrowings and financing 24,086,936 21,394,660 2.02.02 Other payables 10,765,066 10,173,732 2.02.04 Provisions 1,989,923 2,520,425 2.02.04.01 Provision for tax, social security, labor and civil risks 167,164 438,114 2.02.04.02 Other provisions 1,822,759 2,082,311 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligation - ARO 231,019 365,716 2.02.04.02.04 Pension and healthcare plan 485,084 485,084 2.02.04.02.05 Provision for losses on investments 1,106,656 1,231,511 2.03 Shareholders’ equity 5,882,784 8,096,570 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 1,668,280 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 1,373,309 2,477,927 2.03.04.09 Treasury shares -66,670 0 2.03.05 Retained earnings/Accumulated losses -173,056 0 2.03.08 Other comprehensive income -152,470 716,972 of 83 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 7/1/2014 to 9/30/2014 Current Year 1/1/2014 to 9/30/2014 Same Quarter of Previous Year 7/1/2013 to 9/30/2013 Previous Year 1/1/2013 to 9/30/2013 3.01 Net revenue from sales and/or services 3,092,336 9,812,948 3,730,830 9,872,130 3.02 Cost of sales and/or services -2,290,584 -6,661,971 -2,626,539 -7,248,285 3.03 Gross profit 801,752 3,150,977 1,104,291 2,623,845 3.04 Operating expenses/income 772,653 -343,970 54,531 376,874 3.04.01 Selling expenses -113,556 -324,964 -126,726 -366,150 3.04.02 General and administrative expenses -92,761 -279,520 -72,816 -236,009 3.04.04 Other operating income 2,537 12,366 -28,817 -23,608 3.04.05 Other operating expenses -42,618 -222,859 -114,177 -336,862 3.04.06 Share of profits of investees 1,019,051 471,007 397,067 1,339,503 3.05 Profit before finance income (costs) and taxes 1,574,405 2,807,007 1,158,822 3,000,719 3.06 Finance income (costs) -1,938,797 -3,256,374 -724,391 -2,504,369 3.06.01 Finance income 71,393 97,259 28,275 98,895 3.06.02 Finance costs -2,010,190 -3,353,633 -752,666 -2,603,264 3.06.02.01 Net exchange gains (losses) on financial instruments -1,153,777 -605,862 -36,435 -625,692 3.06.02.02 Finance costs -856,413 -2,747,771 -716,231 -1,977,572 3.07 Loss (profit) before taxes on income -364,392 -449,367 434,431 496,350 3.08 Income tax and social contribution 114,287 276,311 65,251 525,127 3.09 Profit from continuing operations -250,105 -173,056 499,682 1,021,477 3.11 Profit for the period -250,105 -173,056 499,682 1,021,477 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.18008 -0.12105 0.34272 0.70062 3.99.02 Diluted earnings per share 3.99.02.01 Common shares -0.18008 -0.12105 0.34272 0.70062 of 83 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter7/1/2014 to 9/30/2014 Current Year 1/1/2014 to 9/30/2014 Same Quarter of Previous Year 7/1/2013 to 9/30/2013 Previous Year 1/1/2013 to 9/30/2013 4.01 Profit for the period -250,105 -173,056 499,682 1,021,477 4.02 Other comprehensive income -98,799 -869,442 399,378 -171,048 4.02.01 Cumulative translation adjustments for the period 60,745 -26,602 47,884 128,932 4.02.02 Actuarial (losses) gains on defined benefit pension planfrom investments in 0 1,710 0 0 subsidiaries 4.02.03 Available-for-sale financial assets -149,474 -1,208,939 538,983 -203,457 4.02.04 Income tax and social contribution on available-for-sale financial assets 50,821 411,039 -183,255 69,175 4.02.05 Available-for-sale financial assets from investments in subsidiaries 0 -17,470 -4,234 -167,922 4.02.06 Impairment of available-for-sale financial assets 18,429 66,476 0 3,369 4.02.07 Income tax and social contribution on available-for-sale financial assets -6,266 -22,602 0 -1,145 4.02.08 (Loss)/gain on the percentage change of investments -73,054 -73,054 0 0 4.03 Comprehensive income for the period -348,904 -1,042,498 899,060 850,429 of 83 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year1/1/2014 to 9/30/2014 Previous Year1/1/2013 to 9/30/2013 6.01 Net cash generated by operating activities 806,633 1,091,241 6.01.01 Cash generated from operations 2,832,279 2,437,171 6.01.01.01 Profit for the period -173,056 1,021,477 6.01.01.02 Charges on borrowings and financing 2,394,687 1,828,087 6.01.01.03 Charges on loans and financing granted -10,446 -34,054 6.01.01.04 Depreciation, depletion and amortization 747,644 698,973 6.01.01.05 Share of profits of investees -471,007 -1,339,503 6.01.01.06 Deferred income tax and social contribution -306,781 -525,127 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks -57,122 77,526 6.01.01.09 Monetary variation and exchange differences, net 586,628 741,618 6.01.01.10 Gain on derivative transactions 943 3,385 6.01.01.11 Impairment of available-for-sale financial assets 66,476 3,369 6.01.01.12 Residual value of permanent assets written off 11,970 7,771 6.01.01.14 Other provisions 42,343 -46,351 6.01.02 Changes in assets and liabilities -2,025,646 -1,345,930 6.01.02.01 Trade receivables - third parties 142,114 -1,628 6.01.02.02 Trade receivables - related parties -248,444 -97,096 6.01.02.03 Inventories -697,314 53,629 6.01.02.05 Recoverable taxes 56,066 -9,286 6.01.02.06 Judicial deposits -30,801 -9,754 6.01.02.07 Dividends received from related parties 274,335 295,912 6.01.02.09 Trade payables 191,100 -251,948 6.01.02.10 Payroll and related taxes 6,175 90,743 6.01.02.11 Taxes in installments - REFIS -59,898 -20,231 6.01.02.13 Payables to related parties 45,133 -3,122 6.01.02.15 Interest paid -1,733,891 -1,356,808 6.01.02.16 Interest received 13,595 2,420 6.01.02.17 Interest on swaps paid -1,279 -3,434 6.01.02.18 Other 17,463 -35,327 6.02 Net cash used in investing activities -1,005,313 -1,410,481 6.02.01 Investments -49,679 -83,111 6.02.02 Purchase of property, plant and equipment -1,092,393 -1,048,763 6.02.07 Purchase of intangible assets 0 -11 6.02.08 Related parties loans -31,506 -299,167 6.02.09 Receipt of related parties loans 168,265 20,150 6.02.10 Cash from merger of subsidiaries 0 421 6.03 Net cash used in financing activities 469,338 -1,139,453 6.03.01 Borrowings and financing raised 1,364,400 557,517 6.03.02 Borrowings and financing raised - related parties 1,528,240 0 6.03.03 Repayment of borrowings -1,127,864 -414,053 6.03.04 Repayment of borrowings - related parties -124,215 -126,181 6.03.05 Dividends and interest on capital paid -424,935 -1,156,736 6.03.06 Treasury shares -746,288 0 6.05 Increase (decrease) in cash and cash equivalents 270,658 -1,458,693 6.05.01 Cash and equivalents at the beginning of the period 206,624 2,995,757 6.05.02 Cash and equivalents at the end of the period 477,282 1,537,064 of 83 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 9/30/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -1,171,288 0 0 -1,171,288 5.04.04 Treasury shares acquired 0 0 -746,288 0 0 -746,288 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 5.04.08 Cancelled of treasury shares 0 0 679,618 0 0 679,618 5.04.09 Cancelled of treasury shares 0 0 -679,618 0 0 -679,618 5.05 Total comprehensive income 0 0 0 -173,056 -869,442 -1,042,498 5.05.01 Profit for the period 0 0 0 -173,056 0 -173,056 5.05.02 Other comprehensive income 0 0 0 0 -869,442 -869,442 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -26,602 -26,602 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -771,496 -771,496 5.05.02.10 Loss/gain on the percentage variation of investments 0 0 0 0 -73,054 -73,054 5.07 Closing balances 4,540,000 30 1,668,280 -173,056 -152,470 5,882,784 of 83 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 9/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 5.04 Capital transactions with shareholders 0 0 -560,000 -400,026 0 -960,026 5.04.06 Dividends 0 0 0 -210,000 0 -210,000 5.04.07 Interest on equity capital 0 0 0 -190,026 0 -190,026 5.04.11 Approval of prior year's proposed dividends 0 0 -560,000 0 0 -560,000 5.05 Total comprehensive income 0 0 0 1,021,477 -171,048 850,429 5.05.01 Profit for the period 0 0 0 1,021,477 0 1,021,477 5.05.02 Other comprehensive income 0 0 0 0 -171,048 -171,048 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 128,932 128,932 5.05.02.08 Available-for-sale financial assets, net of taxes 0 0 0 0 -299,980 -299,980 5.07 Closing balances 4,540,000 30 3,130,543 621,451 215,276 8,507,300 of 83 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current year1/1/2014 to 9/30/2014 Previous year1/1/2013 to 9/30/2013 7.01 Revenues 11,922,194 12,096,876 7.01.01 Sales of products and services 11,881,880 12,047,163 7.01.02 Other revenues 49,646 48,006 7.01.04 Allowance for (reversal of) doubtful debts -9,332 1,707 7.02 Raw materials acquired from third parties -6,967,591 -7,970,108 7.02.01 Costs of sales and services -6,103,603 -6,990,593 7.02.02 Materials, electric power, outside services and other -794,338 -994,376 7.02.03 Impairment/recovery of assets -69,650 14,861 7.03 Gross value added 4,954,603 4,126,768 7.04 Retentions -747,644 -698,973 7.04.01 Depreciation, amortization and depletion -747,644 -698,973 7.05 Wealth created 4,206,959 3,427,795 7.06 Value added received as transfer 581,102 1,635,586 7.06.01 Share of profits of investees 471,007 1,339,503 7.06.02 Finance income 97,259 98,895 7.06.03 Other 12,836 197,188 7.07 Wealth for distribution 4,788,061 5,063,381 7.08 Wealth distributed 4,788,061 5,063,381 7.08.01 Personnel 961,743 795,133 7.08.01.01 Salaries and wages 749,074 617,705 7.08.01.02 Benefits 160,345 132,127 7.08.01.03 Severance pay fund (FGTS) 52,324 45,301 7.08.02 Taxes, fees and contributions 640,026 440,244 7.08.02.01 Federal 510,356 309,068 7.08.02.02 State 111,656 114,238 7.08.02.03 Municipal 18,014 16,938 7.08.03 Lenders and lessors 3,359,348 2,806,527 7.08.03.01 Interest 2,747,158 1,977,339 7.08.03.02 Leases 7,326 7,638 7.08.03.03 Other 604,864 821,550 7.08.04 Shareholders -173,056 1,021,477 7.08.04.01 Interest on equity capital 0 190,026 7.08.04.02 Dividends 0 210,000 7.08.04.03 Retained earnings (accumulated losses) for the period -173,056 621,451 of 83 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter9/30/2014 Previous Year 12/31/2013 1 Total assets 49,731,948 50,402,539 1.01 Current assets 15,597,390 16,402,042 1.01.01 Cash and cash equivalents 8,971,362 9,995,672 1.01.03 Trade receivables 1,487,952 2,522,465 1.01.04 Inventories 3,856,384 3,160,985 1.01.08 Other current assets 1,281,692 722,920 1.02 Non-current assets 34,134,558 34,000,497 1.02.01 Long-term receivables 4,587,176 4,636,608 1.02.01.02 Investments measured at amortized cost 32,539 30,756 1.02.01.06 Deferred taxes 3,354,960 2,770,527 1.02.01.09 Other non-current assets 1,199,677 1,835,325 1.02.02 Investments 13,204,192 13,487,023 1.02.03 Property, plant and equipment 15,341,609 14,911,426 1.02.04 Intangible assets 1,001,581 965,440 of 83 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter9/30/2014 Previous Year 12/31/2013 2 Total liabilities 49,731,948 50,402,539 2.01 Current liabilities 7,155,426 5,564,230 2.01.01 Payroll and related taxes 253,595 208,921 2.01.02 Trade payables 1,469,748 1,102,037 2.01.03 Taxes payable 289,221 304,095 2.01.04 Borrowings and financing 3,657,719 2,642,807 2.01.05 Other payables 974,061 972,851 2.01.06 Provisions 511,082 333,519 2.01.06.01 Provision for tax, social security, labor and civil risks 511,082 333,519 2.02 Non-current liabilities 36,654,387 36,769,250 2.02.01 Borrowings and financing 25,061,112 25,103,623 2.02.02 Other payables 10,435,163 10,061,571 2.02.03 Deferred taxes 237,707 268,833 2.02.04 Provisions 920,405 1,335,223 2.02.04.01 Provision for tax, social security, labor and civil risks 199,139 479,664 2.02.04.02 Other provisions 721,266 855,559 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligation - ARO 236,161 370,454 2.02.04.02.04 Pension and healthcare plan 485,105 485,105 2.03 Shareholders’ equity 5,922,135 8,069,059 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 1,668,280 2,839,568 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 1,373,309 2,477,927 2.03.04.09 Treasury shares -66,670 0 2.03.05 Retained earnings/Accumulated losses -173,056 0 2.03.08 Other comprehensive income -152,470 716,972 2.03.09 Non-controlling interests 39,351 -27,511 of 83 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 7/1/2014 to 9/30/2014 Current Year 1/1/2014 to 9/30/2014 Same Quarter of Previous Year 7/1/2013 to 9/30/2013 Previous Year 1/1/2013 to 9/30/2013 3.01 Net revenue from sales and/or services 3,882,986 12,306,271 4,661,416 12,363,601 3.02 Cost of sales and/or services -2,911,961 -8,693,082 -3,259,211 -9,131,010 3.03 Gross profit 971,025 3,613,189 1,402,205 3,232,591 3.04 Operating expenses/income -244,156 -1,216,581 -238,753 -869,689 3.04.01 Selling expenses -268,052 -691,619 -208,791 -666,415 3.04.02 General and administrative expenses -110,470 -338,494 -105,862 -338,909 3.04.04 Other operating income 27,471 44,937 10,083 35,289 3.04.05 Other operating expenses -90,686 -316,094 -142,641 -407,392 3.04.06 Share of profits of investees 197,581 84,689 208,458 507,738 3.05 Profit before finance income (costs) and taxes 726,869 2,396,608 1,163,452 2,362,902 3.06 Finance income (costs) -944,459 -2,500,593 -597,118 -1,582,220 3.06.01 Finance income 42,735 134,217 59,280 157,382 3.06.02 Finance costs -987,194 -2,634,810 -656,398 -1,739,602 3.06.02.01 Net exchange gains (losses) on financial instruments -77,250 -193,453 4,844 39,681 3.06.02.02 Finance costs -909,944 -2,441,357 -661,242 -1,779,283 3.07 Loss (profit) before taxes on income -217,590 -103,985 566,334 780,682 3.08 Income tax and social contribution -32,798 -75,274 -63,446 240,408 3.09 Profit from continuing operations -250,388 -179,259 502,888 1,021,090 3.11 Consolidated Profit and Loss -250,388 -179,259 502,888 1,021,090 3.11.01 Attributed to owners of the Company -250,105 -173,056 499,682 1,021,477 3.11.02 Attributed to non-controlling interests -283 -6,203 3,206 -387 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.18008 -0.12105 0.34272 0.70062 3.99.02 Diluted earnings per share 3.99.02.01 Common shares -0.18008 -0.12105 0.34272 0.70062 of 83 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter7/1/2014 to 9/30/2014 Current Year1/1/2014 to 9/30/2014 Same Quarter of Previous Year 7/1/2013 to 9/30/2013 Previous Year 1/1/2013 to 9/30/2013 4.01 Consolidated profit for the period -250,388 -179,259 502,888 1,021,090 4.02 Other comprehensive income -98,799 -869,442 399,378 -171,048 4.02.01 Cumulative translation adjustments for the period 60,745 -26,602 47,884 128,932 4.02.02 Actuarial (losses) gains on defined benefit pension plan from investments in 0 1,710 0 0 subsidiaries 4.02.03 Available-for-sale financial assets -151,034 -1,241,037 532,567 -459,517 4.02.04 Income tax and social contribution on available-for-sale financial assets 51,351 421,952 -181,073 156,236 4.02.05 Impairment of available-for-sale financial assets 19,989 72,104 0 5,002 4.02.06 Income tax and social contribution on available-for-sale financial assets -6,796 -24,515 0 -1,701 4.02.07 (Loss)/gain on the percentage variation of investments -73,054 -73,054 0 0 4.03 Consolidated comprehensive income for the period -349,187 -1,048,701 902,266 850,042 4.03.01 Attributed to owners of the Company -348,904 -1,042,498 899,060 850,429 4.03.02 Attributed to non-controlling interests -283 -6,203 3,206 -387 of 83 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year01/01/2014 to 9/30/2014 Previous Year01/01/2013 to 9/30/2013 6.01 Net cash generated by operating activities 600,432 1,401,537 6.01.01 Cash generated from operations 2,644,889 3,765,285 6.01.01.01 Profit for the period attributable to owners of the Company -173,056 1,021,477 6.01.01.02 Profit (loss) for the period attributable to non-controlling interests -6,203 -387 6.01.01.03 Charges on borrowings and financing 2,056,128 1,597,890 6.01.01.04 Charges on loans and financing granted -30,671 -33,593 6.01.01.05 Depreciation, depletion and amortization 934,555 868,884 6.01.01.06 Share of profits of investees -84,689 -507,738 6.01.01.07 Deferred income tax and social contribution -332,332 -527,544 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks -42,306 49,430 6.01.01.09 Monetary variation and exchange differences, net 185,777 1,272,140 6.01.01.10 Gain (loss) on derivative transactions 1,395 18,693 6.01.01.11 Impairment of available-for-sale financial assets 72,104 5,002 6.01.01.16 Residual value of permanent assets written off 12,935 26,805 6.01.01.17 Other provisions 51,252 -25,774 6.01.02 Changes in assets and liabilities -2,044,457 -2,363,748 6.01.02.01 Trade receivables - third parties 315,486 -213,722 6.01.02.02 Trade receivables - related parties -145,262 -26,814 6.01.02.03 Inventories -769,929 20,856 6.01.02.04 Receivables from related parties 1,963 -29,758 6.01.02.05 Recoverable taxes 47,995 27,095 6.01.02.06 Judicial deposits -34,323 14,132 6.01.02.07 Dividends received from related parties 232,383 268,470 6.01.02.08 Trade payables 408,619 -771,473 6.01.02.09 Payroll and related taxes 27,527 105,464 6.01.02.10 Taxes in installments - REFIS -43,397 38,181 6.01.02.12 Payables to related parties 2,600 -3,173 6.01.02.14 Interest paid -2,103,382 -1,772,921 6.01.02.15 Interest received - related parties 13,595 20,393 6.01.02.16 Interest on swaps paid -1,279 -3,434 6.01.02.17 Other 2,947 -37,044 6.02 Net cash used in investing activities -1,239,860 -1,446,979 6.02.02 Investments -8,376 0 6.02.03 Purchase of property, plant and equipment -1,292,180 -1,749,615 6.02.09 Receipt/payment in derivative transactions -73,670 332,655 6.02.10 Purchase of intangible assets -610 -70 6.02.11 Related parties loans -31,506 -301 6.02.12 Receipt of related parties loans 168,265 0 6.02.13 Investment, net of redeemed amount -1,783 -29,648 6.03 Net cash used in financing activities -771,732 -411,840 6.03.01 Borrowings and financing raised 1,630,664 1,228,957 6.03.02 Repayment of borrowings -1,175,234 -489,485 6.03.04 Dividends and interest on capital paid -424,935 -1,156,736 6.03.05 Capital contribution by non-controlling shareholders 0 5,424 6.03.06 Treasury shares -746,288 0 6.03.07 Repurchase of debt securities -55,939 0 6.04 Exchange differences on translating cash and cash equivalents 386,850 -287,664 6.05 Increase (decrease) in cash and cash equivalents -1,024,310 -744,946 6.05.01 Cash and equivalents at the beginning of the period 9,995,672 11,891,821 6.05.02 Cash and equivalents at the end of the period 8,971,362 11,146,875 of 83 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 9/30/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders 0 0 -1,171,288 0 0 -1,171,288 0 -1,171,288 5.04.04 Treasury shares acquired 0 0 -746,288 0 0 -746,288 0 -746,288 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 0 -425,000 5.04.08 Cancelled of treasury shares 0 0 679,618 0 0 679,618 0 679,618 5.04.09 Cancelled of treasury shares 0 0 -679,618 0 0 -679,618 0 -679,618 5.05 Total comprehensive income 0 0 0 -173,056 -869,442 -1,042,498 -6,203 -1,048,701 5.05.01 Profit for the period 0 0 0 -173,056 0 -173,056 -6,203 -179,259 5.05.02 Other comprehensive income 0 0 0 0 -869,442 -869,442 0 -869,442 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 -26,602 -26,602 0 -26,602 5.05.02.08 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 1,710 1,710 0 1,710 5.05.02.09 Available-for-sale financial assets, net of taxes 0 0 0 0 -771,496 -771,496 0 -771,496 5.05.02.10 Loss/gain on the percentage variation of investments 0 0 0 0 -73,054 -73,054 0 -73,054 5.06 Internal changes in shareholders´equity 0 0 0 0 0 0 73,065 73,065 5.06.04 Non-controlling interest in subsidiaries 0 0 0 0 0 0 73,065 73,065 5.07 Closing balances 4,540,000 30 1,668,280 -173,056 -152,470 5,882,784 39,351 5,922,135 PAGE 16 of 83 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 9/30/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 0 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders 0 0 -560,000 -400,026 0 -960,026 0 -960,026 5.04.06 Dividends 0 0 0 -210,000 0 -210,000 0 -210,000 5.04.07 Interest on capital 0 0 0 -190,026 0 -190,026 0 -190,026 5.04.11 Approval of additional dividends at Annual General Meeting 0 0 -560,000 0 0 -560,000 0 -560,000 5.05 Total comprehensive income 0 0 0 1,021,477 -171,048 850,429 -387 850,042 5.05.01 Profit for the period 0 0 0 1,021,477 0 1,021,477 -387 1,021,090 5.05.02 Other comprehensive income 0 0 0 0 -171,048 -171,048 0 -171,048 5.05.02.04 Cumulative translation adjustments for the period 0 0 0 0 128,932 128,932 0 128,932 5.05.02.08 Available-for-sale financial assets, net of taxes 0 0 0 0 -299,980 -299,980 0 -299,980 5.06 Internal changes in shareholders' equity 0 0 0 0 0 0 9,585 9,585 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 9,585 9,585 5.07 Closing balances 4,540,000 30 3,130,543 621,451 215,276 8,507,300 399,814 8,907,114 of 83 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current year1/1/2014 to 9/30/2014 Previous year1/1/2013 to 9/30/2013 7.01 Revenues 14,684,931 14,859,753 7.01.01 Sales of products and services 14,643,220 14,797,947 7.01.02 Other revenues 52,594 60,159 7.01.04 Allowance for (reversal of) doubtful debts -10,883 1,647 7.02 Raw materials acquired from third parties -9,030,859 -9,705,748 7.02.01 Costs of sales and services -7,729,543 -8,390,767 7.02.02 Materials, electric power, outside services and other -1,222,881 -1,344,612 7.02.03 Impairment/recovery of assets -78,435 29,631 7.03 Gross value added 5,654,072 5,154,005 7.04 Retentions -934,555 -868,884 7.04.01 Depreciation, amortization and depletion -934,555 -868,884 7.05 Wealth created 4,719,517 4,285,121 7.06 Value added received as transfer 970,429 2,659,610 7.06.01 Share of profits of investees 84,689 507,738 7.06.02 Finance income 134,217 157,382 7.06.03 Other 751,523 1,994,490 7.07 Wealth for distribution 5,689,946 6,944,731 7.08 Wealth distributed 5,689,946 6,944,731 7.08.01 Personnel 1,270,926 1,091,666 7.08.01.01 Salaries and wages 1,007,607 876,460 7.08.01.02 Benefits 202,041 162,038 7.08.01.03 Severance pay fund (FGTS) 61,278 53,168 7.08.02 Taxes, fees and contributions 1,220,251 1,087,961 7.08.02.01 Federal 1,012,091 771,974 7.08.02.02 State 180,115 290,865 7.08.02.03 Municipal 28,045 25,122 7.08.03 Lenders and lessors 3,378,028 3,744,014 7.08.03.01 Interest 2,391,954 1,779,545 7.08.03.02 Leases 11,397 11,512 7.08.03.03 Other 974,677 1,952,957 7.08.04 Shareholders -179,259 1,021,090 7.08.04.01 Interest on equity capital 0 190,026 7.08.04.02 Dividends 0 210,000 7.08.04.03 Retained earnings (accumulated losses) for the period -173,056 621,451 7.08.04.04 Non-controlling interests in retained earnings -6,203 -387 of 83 Economic Scenario The recovery of global economic activity has been occurring at a moderate pace and on heterogeneous way. While among the developed countries, the United States and the United Kingdom have been recording growth, the slower-than-expected recovery in the Eurozone and the less optimistic prospects for certain emerging economies have contributed to more conservative revisions of global growth. The International Monetary Fund (IMF) reduced the global growth projections to 3.3% in 2014 and 3.8% in 2015. USA The latest figures from the U.S. Department of Commerce and the FED indicate an upturn in domestic economic activity. In 3Q14, the U.S. economy recorded growth of 3.5%, reflecting the good performance of exports, investments and consumption, as well as the increase in government spending. In September, industrial production increased by 1.0% over August, giving 12-month growth of 4.3%, and installed capacity use remained at 79% throughout the year. Manufacturing PMI averaged 57.6 points in 3Q14, 2.4 points above the average in the previous quarter and continuing the expansion that began in June 2013. In September 2014, the unemployment rate reached 5.9%, the lowest level for the last six years, giving a year-to-date decline of 1.3 p.p. At its last meeting in October, the FED's Monetary Policy Committee (FOMC) announced the end of the securities purchase program, designed to stimulate the economy, maintaining interest rates at between 0 and 0.25%. The Committee considered it appropriate to maintain interest at this level for a considerable period of time, especially in a scenario of inflation lower than the 2% target. As a result, the FED estimates GDP growth of between 2.0% and 2.2% in 2014. Europe The European recovery continues at a slower pace. After four quarters of moderate expansion, 2Q14 GDP in the Eurozone remained virtually flat. Industrial output fell by 1.8% in August over July, chiefly reflecting the 4.8% reduction in capital goods production, while the manufacturing PMI declined from 52.8 points in June to 52.0 points in September, the lowest figure in the last ten months. Eurozone unemployment rate remained stable, but still high, recording 11.5% in September. Austria and Germany recorded the lowest rates among the countries, while Greece and Spain had the highest. Eurozone inflation came to 0.3% in the 12 months ended September 2014, well below the long-term goal of 2% established by the European Central Bank (ECB) and the lowest figure since October 2009. Certain countries such as Spain, Greece, Hungary and Bulgaria actually recorded negative inflation in the same period. In this context, the ECB implemented new measures to stimulate the economy, including the repurchase of securities, with a minimum duration of two years. The institution expects a GDP growth of 0.9% in 2014 and 1.6% in 2015. UK GDP expanded for the seventh consecutive quarter, moving up by 0.7% in 3Q14, fueled by the service and construction sectors, which grew by 0.7% and 0.8%, respectively. The British Chamber of Commerce estimates annual GDP growth of 3.2% in 2014. The labor market continues to improve, with unemployment between June and August 2014 declining by 6%, the lowest level since the end of 2008 and 0.4 p.p. less than in the previous three-month period from March to May. In the year through September, inflation fell to 1.2%, below the 1.5% recorded through August. Asia of 83 Preliminary 3Q14 figures from the National Bureau of Statistics point to Chinese GDP growth of 7.3% over 3Q13, below the 7.5% recorded in 2Q14. In 9M14, the Chinese economy grew by 7.4% over 9M13, slightly below the 7.5% target established by the government. In September 2014, the manufacturing PMI published by HSBC reached 50.2 points, continuing the expansion begun in June. Industrial production increased by 8.0% in September, higher than the 6.9% registered in August. In the first nine months, investments in fixed assets moved up by 16%, less than the 20% recorded in 9M13. Manufacturing PMI also continued to expand in Japan, reaching 51.7 points in September. Unemployment rate recorded 3.5% in August, the lowest rate since July 2007. At its last monetary policy meeting, the Central Bank of Japan (BoJ) increased the ceiling of the security buyback program from between 60 and 70 trillion yen, to 80 trillion yen per year, maintaining interest at 0.1%. The BoJ’s long-term inflation target is 2% p.y. and it is projecting GDP growth of 1.0% in 2014. Brazil In Brazil, the economic fundamentals remain unfavorable, with GDP declining by 0.6% in 2Q14, following the 0.2% slide in 1Q14 over 4Q13. The 2Q14 result was primarily due to the negative performance of the industrial (-1.5%) and service (-0.5%) sectors. September’s activity indicators, notably industrial production, suggest a further slowdown in the third quarter. Industrial output fell by 0.2% in September over August, largely due to the 1.6% reduction in the production of intermediate goods, giving a year-to-date downturn of 2.9%. The Central Bank’s Focus report expects GDP growth of 0.2% in 2014 and 0.8% in 2015. According to CAGED (the employment and unemployment registry), 80,000 new registered jobs were created in September, 41% down on the same month last year and the worst result since mid-2001. In the year through September, a net total of 905 thousand formal jobs were created. Inflation recorded by the IPCA consumer price index moved up by 0.57% in September, giving year-to-date and last-12-month growth of 4.61% and 6.75%, respectively, exceeding the 6.5% ceiling of the annual inflation target. Given this scenario, at its last meeting in October, the Monetary Policy Committee (COPOM) raised the Selic base rate once again, this time to 11.25% p.a. The Focus report expects 2014 inflation of 6.39%, with a Selic of 11.50% at year-end. On the foreign exchange front, the real depreciated by 11.3% against the U.S. dollar in 3Q14, closing September at R$2.451/US$, reflecting greater risk aversion in the domestic market, coupled with international factors such as the end of the U.S. government’s security repurchase program and a possible increase in interest rates by the FED. Macroeconomic Projections 2014 2015 IPCA (%) 6.39 6.40 Commercial dollar (final) – R$ 2.50 2.60 SELIC (final - %) 11.50 12.00 GDP (%) 0.20 0.80 Industrial Production (%) -2.21 1.46 Source: FOCUS BACEN Base: 11/07/2014 Net Revenue In the third quarter, consolidated net revenue totaled R$3,883 million, 4% down on the R$4,052 million recorded in 2Q14, chiefly influenced by the reduction in mining revenue, due to lower iron ore prices in the international market. of 83 Cost of Goods Sold (COGS) COGS totaled R$2,912 million in 3Q14, 6% up on the R$2,747 million posted in 2Q14, basically due to a nominal increase in COGS from steel operations, given non-recurring adjustments booked in 2Q14. Selling, General, Administrative and Other Operating Expenses Consolidated SG&A expenses totaled R$379 million in 3Q14, 6% more than the R$358 million reported in 2Q14, due to higher selling expenses. Other Operating Revenue/Expenses came to R$63 million in 3Q14, versus R$31 million in 2Q14, basically due to the write-off of judicial deposits. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses), plus the proportional EBITDA of the jointly-owned subsidiaries, Namisa, MRS Logística and CBSI. Third-quarter adjusted EBITDA amounted to R$977 million, 25% less than the R$1,303 million posted in 2Q14, basically due to the lower contribution from steel and mining operations, accompanied by a margin of 23%, down by 7 p.p. over 2Q14. Financial Result and Net Debt In 3Q14, CSN’s consolidated net financial result was negative by R$944 million, mainly due to the following factors: · Interest on loans and financing totaling R$707 million; · The R$119 million effect related to the complement of interest on contingencies included in the tax repayment program REFIS (Law 11941/09); · Monetary and foreign exchange variations amounting to R$77 million; · Expenses of R$40 million with the monetary restatement of tax payment installments; · Other financial expenses totaling R$44 million. These negative effects were partially offset by consolidated financial revenue of R$43 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. At the close of September 30, 2014, net debt stood at R$17.6 billion, R$0.9 billion more than on June 30, 2014. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the third quarter at 3.2x, 0.5x more than the 2.7x recorded at the end of 2Q14. Net debt was impacted by the following factors: · Investments of R$0.6 billion in fixed assets; · A R$0.7 billion effect related to the cost of debt; of 83 · Foreign exchange variation of R$0.4 billion; · Disbursements of R$0.3 billion on the share buyback program. These negative effects were partially offset by 3Q14 EBITDA of R$1.0 billion and the R$0.1 billion reduction in working capital. Indebtedness (R$ million) and Net Debt /Adjusted EBITDA ratio Equity Result CSN’s equity result was positive by R$198 million in 3Q14, versus a negative R$67 million in 2Q14, chiefly due to the result of the jointly-owned subsidiary Namisa. Net Income In the third quarter, the Company posted a consolidated net loss of R$250 million, basically reflecting the lower operating result in the quarter. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the partial spin-off on December 27, 2013 and the consequent entry into effect of the new shareholders’ agreement. CSN invested R$613 million in 3Q14. Of this total, the main investments were R$156 million in mining, R$128 million in steel, R$203 million in cement and R$108 million in logistic. Working Capital In the third quarter, the Company reviewed the balance of the accounts composing its working capital, which includes Inventories, Suppliers, Salaries and Taxes. For comparison purposes, 2Q14 working capital was recalculated and reduced by R$493 million. At the close of 3Q14, working capital applied to the Company’s businesses totaled R$2,094 million, a reduction of R$144 million compared to 2Q14, particularly due to the reduction in accounts receivable and the increase in salaries and social contributions, partially offset by higher inventories. of 83 The average receivables period contracted by five days, the average payment period by one day, while the average inventory turnover period widened by seven days. WORKING CAPITAL (R$ MM) 2Q14 3Q14 Change 3Q14 x 2Q14 Assets Accounts Receivable Inventory (*) Advances to Taxes Liabilities 65 Suppliers Salaries and Social Contribution 74 Taxes Payable 58 Advances from Clients 31 23 Working Capital TURNOVER RATIO Average Periods 2Q14 3Q14 Change 3Q14 x 2Q14 Receivables 31 26 Supplier Payment 49 48 Inventory Turnover 87 94 7 Cash Conversion Cycle 69 72 3 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Usina Presidente Vargas Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - FTL LLC ERSA - TLSA Lusosider Port: Prada (Distribution and - Sepetiba Tecon Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the full consolidation of FTL. Net revenue by segment (R$ million) PAGE 23 of 83 Results by segment R$ million 3Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 39 97 Domestic Market 71 39 97 Foreign Market - Cost of Goods Sold Gross Profit 7 48 34 35 Selling, General and Administrative Expenses - Depreciation 99 3 42 4 10 Proportional EBITDA of Jointly Controlled Companies - 58 58 Adjusted EBITDA 10 47 26 R$ million 2Q14 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 47 87 Domestic Market 82 47 87 Foreign Market - Cost of Goods Sold Gross Profit 16 70 38 42 5 Selling, General and Administrative Expenses - Depreciation 85 2 39 4 9 Proportional EBITDA of Jointly Controlled Companies - 58 58 Adjusted EBITDA 18 87 37 34 Steel Scenario According to the World Steel Association (WSA), global crude steel production totaled 1.2 billion tonnes in the first nine months of 2014, 2% higher than in 9M13, the same percentage growth recorded in China, which was responsible for 618 million tonnes. Global capacity use reached 76% in September 2014, 2 p.p. down on June. For 2014, the WSA expects a 2% growth in world apparent steel consumption and an increase of 1% in China. PAGE 24 of 83 According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 25.5 million tonnes in 9M14, down 1% on 9M13, while rolled flat output totaled 18.7 million tonnes, down by 5%. Flat steel apparent consumption in 9M14 reached 9.0 million tonnes, 3% less year-on-year, with domestic sales totaling 8.4 million tonnes, 8% down on 9M13. On the other hand, flat steel imports climbed by 26% to 1.8 million tonnes, while exports fell by 3% to 1.2 million tonnes. The IABr reduced its estimates for domestic steel product sales from 23.7 to 21.7 million tonnes in 2014, with apparent consumption moving down from 27.2 to 25.3 million tonnes. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), Brazil’s vehicle production totaled 2.4 million units in 9M14, 17% less than the 2.9 million vehicles produced in 9M13. It is important mentioning truck production, which fell by 24%, followed by vehicles, light commercial vehicles and buses, down by 17%, 14% and 12%, respectively. Vehicle sales declined by 9% in 9M14 over 9M13, led by the bus and trucks segments, with respective downturn of 17% and 14%, partially offset by the 1% growth in the light commercial vehicle segment. Exports fell by 39% year-on-year in the first nine months, basically influenced by the lower sales to Argentina. In this scenario, ANFAVEA revised its estimates for 2014, estimating reduction of 10% in production and 5% in vehicle sales over 2013. With relation to light vehicles, FENABRAVE (the Vehicle Distributors’ Association) registered reduction of 8% in the number of vehicles licensed, from 2.6 million units in 9M13 to 2.4 million units in 9M14. The association expects 2014 light vehicle sales to fall by 8% over last year. Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building material in the last twelve months ended in September 2014 fell by 4.9% over the same period in 2013. In this context, the association revised its estimates for 2014, to a reduction of 4% in sales. Home Appliances According to the IBGE (Brazilian Institute of Geography and Statistics), home appliance production grew by 17% in 3Q14 over 2Q14, with expansion of 3% in the first nine months of 2014 over 9M13. Distribution According to INDA (the Brazilian steel distributors’ association), flat steel sales by domestic distributors totaled 3.3 million tonnes in 9M14, 2% down on the previous year. 9M14 purchases by the associated network came to 3.2 million tonnes, 9.7% down year-on-year, while inventories totaled 1.0 million tonnes at the close of 3Q14, declining by 1% over 2Q14. In this scenario, the association estimates sales to fall by 3% in 2014 over 2013. Sales Volume In 3Q14, CSN’s steel sales totaled 1.27 million tonnes. Of this total, 72% went to the domestic market, 25% were sold by overseas subsidiaries and 3% went to exports. Domestic Sales Volume CSN’s domestic steel sales came to 921 thousand tonnes in 3Q14, slightly more than the 918 thousand tonnes sold in 2Q14. of 83 Foreign Sales Volume Foreign sales amounted to 353 thousand tonnes in 3Q14, 3% more than in the previous quarter. Of this total, the overseas subsidiaries sold 319 thousand tonnes, 180 thousand tonnes of which by SWT. Direct exports came to 34 thousand tonnes. Prices Net revenue per tonne averaged R$2,130 in 3Q14, a 3.8% reduction over 2Q14, essentially due to the sales mix. Net Revenue Net revenue from steel operations totaled R$2,788 million in 3Q14, 2% down on the R$2,843 million recorded in 2Q14. Cost of Goods Sold (COGS) In 3Q14, steel COGS amounted to R$2,173 million, 4% higher than the 2Q14 figure, basically due to a nominal increase in COGS given non-recurring adjustments booked in 2Q14. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$658 million in 3Q14, 17% down on the R$793 million recorded in 2Q14, due to the aforementioned reasons. The adjusted EBITDA margin came to 24% in 3Q14, 4 p.p. down on 2Q14. Production The Presidente Vargas Steelworks (UPV) produced 1.2 million tonnes of crude steel in 3Q14, 5% more than in 2Q14, with additional consumption of 125,000 slabs purchased from third parties. Third-quarter rolled steel output totaled 1.1 million tonnes, the same level of the previous quarter. Production (in thousand t) 2Q14 3Q14 First Nine months of Change 2013 2014 3Q14 x 2Q14 9M14 X 9M13 Crude Steel (UPV) 1,120 1,177 3,365 3,395 5% 1% Purchased Slabs from Third Parties 103 125 434 329 21% -24% Total Crude Steel 1,222 1,302 3,799 3,724 7% -2% Total Rolled Products 1,099 1,097 3,446 3,250 0% -6% Production Costs (Parent Company) In 3Q14, total production costs at the Presidente Vargas Steelworks (UPV) came to R$1,651 million, in line with the second-quarter figure. of 83 Mining At the close of 3Q14, seaborne iron ore prices recorded the lowest figure in the last five years, with the Platts Fe62% CFR China index reaching US$77.75/dmt. Compared to the US$134.50/dmt registered in early 2014, the price reduction came to 42%. Pressed by the capacity expansion in Australian mining companies, iron ore prices were still impacted by demand factors, such as the poor performance of the real estate sector in China, the low availability of credit for steelmakers and the high level of iron ore inventories in Chinese ports. In this scenario, the Platts Fe62% CFR China index averaged US$90.21/dmt in 3Q14, 12% down on the 2Q14 average. The iron ore quality premium varied between US$1.45/dmt and US$1.70/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$21.06/wmt, 3.7% more than the previous quarter’s average. Brazil exported 92.5 million tonnes of iron ore in the third quarter, 9% up on 2Q14. Iron ore sales In 3Q14, sales of finished iron ore products totaled 7.7 million tonnes, 7% up on the 7.2 million tonnes sold in 2Q14. Of this total, 2.6 million tonnes were sold by Namisa1. Almost all iron ore sold in 3Q14 was exported. Iron ore volume for own consumption reached 1.5 million tonnes in 3Q14. In 9M14, sales of finished iron ore products totaled a record of 21.3 million tonnes, 19% up on 9M13. Of this total, 7.1 million tonnes were sold by Namisa1. Virtually all iron ore sold in 9M14 was exported. In addition to sales to third-parties, CSN’s steel production consumed 4.5 million tonnes in 9M14. It is important mentioning the record volume of iron ore shipments at Tecar, which totaled 24.4 million tonnes in the first nine months, climbing by 23% year-on-year. 1 Sales volumes include 100% of the stake in NAMISA. Net Revenue Net revenue from mining operations totaled R$914 million in 3Q14, 18% less than in 2Q14, primarily due to the reduction in iron ore prices. Cost of Goods Sold (COGS) Mining COGS came to R$796 million in 3Q14, 8% up on 2Q14, mostly due to the increase in iron ore sales volume. Adjusted EBITDA of 83 Adjusted EBITDA from mining operations totaled R$203 million in 3Q14, 54% down on the R$442 million reported in 2Q14, for the above mentioned reasons, accompanied by an adjusted EBITDA margin of 22%. Logistics Scenario Railway Logistics According to the ANTF (the National Rail Transport Association), the Brazilian railways transported 233 million tonnes in 1H14 of useful cargo. The association expects rail cargo volume to move up by 12% to 510 million tonnes between 2014 and 2016. Port Logistics According to ANTAQ (the National Waterway Transport Agency), Brazil’s port installations handled around 463 million tonnes in 1H14, 6% up on the same period the year before. Also in 1H14, bulk solids totaled 281 million tonnes, 6% more than in 1H13, while container handling in Brazilian ports came to 4.5 million TEUs1, 9% up year-on-year. 1 TEU (Twenty‐Foot Equivalent Unit) – transportation unit equivalent to a standard 20-feet intermodal container Analysis of Results Railway Logistics Net revenue from railway logistics totaled R$335 million in 3Q14. On the other hand, COGS came to R$219 million, and adjusted EBITDA totaled R$132 million, with an adjusted EBITDA margin of 39%. Port Logistics Net revenue from port logistics amounted to R$39 million in 3Q14, COGS totaled R$33 million and adjusted EBITDA came to R$10 million, with an adjusted EBITDA margin of 24%. Cement The Portland Cement Association (PCA) expects global cement production to grow by approximately 4% in 2014, and 4.6% in South America. Analysis of Results Cement sales reached the record level of 589 thousand tonnes in 3Q14, 4% up on 2Q14, with record net revenue of R$120 million, while COGS came to R$86 million, generating EBITDA of R$26 million, with a margin of 22%. Cement sales reached the record level of 1.6 million tonnes in 9M14, 9% more than in 9M13, generating record net revenue of R$331 million, while COGS came to R$223 million, generating record EBITDA of R$86 million, accompanied by a margin of 26%. Energy Scenario of 83 According to the Energy Research Company (EPE), Brazilian electricity consumption increased by 2.5% year-on-year in the first nine months of 2014, led by the commercial and residential segments, with respective growth of 7.6% and 5.9%. Analysis of Results In 3Q14, net revenue from electricity reached the record amount of R$97 million. COGS came to R$49 million, generating record EBITDA of R$47 million, with an EBITDA margin of 48%. In 9M14, net revenue from electricity reached the record amount of R$249 million. COGS came to R$140 million, generating record EBITDA of R$107 million, with an EBITDA margin of 43%. Capital Market CSN’s shares depreciated by 7% in 3Q14, while the Company’s ADRs fell by 17% on the NYSE. Daily traded volume in CSN’s shares averaged R$60 million in 3Q14, from 5.7 million shares traded. On the NYSE, daily traded volume in CSN’s ADRs averaged US$25 million, from 5.5 million ADRs traded. Capital Markets - CSNA3 / SID / IBOVESPA / DOW JONES 3Q14 N# of shares 1,387,524 Market Capitalization Closing price (R$/share) 8.70 Closing price (US$/share) 3.55 Market Capitalization (R$ million) 12,071 Market Capitalization (US$ million) 4,926 Total return including dividends and interest on equity CSNA3 (%) -7% SID (%) -19% Ibovespa 7% Dow Jones 1% Volume Average daily (thousand shares) 5,678 Average daily (R$ Thousand) 59,968 Average daily (thousand ADRs) 5,513 Average daily (US$ Thousand) 25,279 Source: Economática of 83 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, associates and jointly controlled entities collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN has shares listed on the São Paulo Stock Exchange (BM&F BOVESPA) and the New York Stock Exchange (NYSE). Accordingly, it reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany aimed at gaining markets and performing excellent services for final consumers. Its steels are used in the home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, in the State of Minas Gerais. It further mines tin in the State of Rondônia to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. CSN holds the concession to operate TECAR, a solid bulk terminal, one of the 4 (four) terminals that comprise the Itaguaí Port, in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. · Cement: CSN entered the cement market boosted by the synergy between this new activity and its already existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it installed a new business unit: CSN Cimentos, which produces CP-III type cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arches drive in the State of Minas Gerais, to supply the needs of UPV and of the cement plant. · Logistics Railroads: CSN has equity interests in three railroad companies: MRS Logística S. A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A., Transnordestina Logística S. A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the Northeast Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the streches of Missão Velha - Salgueiro, Salgueiro - Trindade, Trindade - Eliseu Martins, Salgueiro - Porto de Suape and Missão Velha - Porto de Pecém (Railway System II) and FTL being responsible for the streches of São Luiz - Mucuripe, Arrojado - Recife, Itabaiana - Cabedelo, Paula Cavalcante - Macau and Propriá - Jorge Lins (Railway System I). Ports: In the State of Rio de Janeiro, by means of its subsidiary Sepetiba Tecon S. A., the Company operates the Container Terminal (Tecon) at the Itaguaí Port. Located in the Bay of Sepetiba, this port has privileged highway, railroad and maritime access. of 83 Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. · Energy: As energy is fundamental in its production process, the Company has assets for generation of electric power to guarantee its self-sufficiency. For further details on the Group's segments, see Note 24 - Business Segment Reporting. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of preparation The consolidated condensed interim financial statements have been prepared and are being presented in accordance with the International Accounting Standards (IAS 34 – Interim Financial Reporting) issued by the International Accounting Standards Board (IASB), which correlate in Brazil is the CPC 21 (R1) (Interim Financial Statements and Consolidated Interim Financial Statements) issued by the CPC (Accounting Pronouncements Committee) and approved by CVM (Brazilian Securities Commission). The individual condensed interim financial statements have been prepared in accordance with the standards issued by the CPC and the CVM applicable to the preparation of the financial statements. The significant accounting policies applied in these condensed interim financial statements are consistent with the policies described in Note 2 to the Company's financial statements for the year ended December 31, 2013, filed with the CVM. These condensed interim financial statements do not include all requirements of annual or full financial statements and, accordingly, should be read together with the Company's financial statements for the year ended December 31, 2013. Therefore, in these condensed interim financial statements the following notes were not repeated, either due to redundancy or to relevance in relation to those already presented in the annual financial statements: Note 02 – Summary of significant accounting policies Note 03 – Changes in accounting policies Note 04 – Business combination Note 28 – Employee benefits The individual and consolidated condensed interim financial statements were approved by the Board of Directors on November 13, 2014. (b) Basis of presentation The consolidated condensed interim financial statements are presented in Brazilian reais (R$), which is the Company’s functional currency and the Group’s presentation currency. Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. The asset and liability balances are translated at the exchange rate in effect at the end of the reporting period. As of September 30, 2014, US$1 is equivalent to R$2.4510 (R$2.3426 as of December 31, 2013), €1 is equivalent to R$3.0954 (R$3.2265 as of December 31, 2013), and ¥1 is equivalent to R$0.02235 (R$0.02233 as of December 31, 2013). (c) Basis of consolidation of 83 The consolidated condensed interim financial statements for the period ended September 30, 2014 and the year ended December 31, 2013 include the following direct and indirect subsidiaries and jointly controlled entities, as well as the exclusive funds as described below: · Companies Equity interests (%) Companies 09/30/2014 12/31/2013 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands VIII Corp. 100.00 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands X Corp. 100.00 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions TdBB S.A 100.00 100.00 Dormant company Sepetiba Tecon S.A. 99.99 99.99 Port services Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Companhia Florestal do Brasil 99.99 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin mining Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products CSN Cimentos S.A. 100.00 99.99 Cement manufacturing CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests CSN Energia S.A. 99.99 99.99 Sale of electric power FTL - Ferrovia Transnordestina Logística S.A. 88.41 88.41 Railroad logistics Indirect interest in subsidiaries: full consolidation CSN Aceros S.A. (1) 100.00 Equity interests Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests CSN Portugal, Unipessoal Lda. 100.00 100.00 Financial transactions and product sales Lusosider Projectos Siderúrgicos S.A. 99.99 99.99 Equity interests Lusosider Aços Planos, S. A. 99.99 99.98 Steel and equity interests CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests CSN Handel GmbH 100.00 100.00 Financial transactions, product sales and equity interests Companhia Brasileira de Latas 99.99 59.17 Sale of cans and containers in general and equity interests Rimet Empreendimentos Industriais e Comerciais S. A. 99.99 58.96 Production and sale of steel containers and forestry Companhia de Embalagens Metálicas MMSA 99.66 58.98 Production and sale of cans and related activities Empresa de Embalagens Metálicas - LBM Ltda. (2) 58.98 Sales of containers and holding interests in other entities Empresa de Embalagens Metálicas - MUD Ltda. (2) 58.98 Production and sale of household appliances and related products Companhia de Embalagens Metálicas - MTM do Nordeste 99.66 58.98 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 99.66 58.98 Production and sale of cans and related activities CSN Steel Comercializadora, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests CSN Steel Holdings 2, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited 100.00 100.00 Dormant company CSN Steel Sections Czech Republic s.r.o. (3) 100.00 Financial transactions, product sales and equity interests CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and equity interests CSN Asia Limited (4) 100.00 Commercial representation Direct interest in jointly controlled entities: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and equity interests Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Direct interest in jointly controlled entities: equity method Nacional Minérios S.A. 60.00 60.00 Mining and equity interests MRS Logística S.A. 27.27 27.27 Railroad transportation Aceros Del Orinoco S.A. (5) 31.82 22.73 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Provision of services Transnordestina Logística S.A. 62.68 77.30 Railroad logistics Indirect interest in jointly controlled entities: equity method Namisa International Minérios SLU 60.00 60.00 Financial transactions, product sales and equity interests Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Namisa Handel GmbH 60.00 60.00 Financial transactions, product sales and equity interests MRS Logística S.A. 6.00 6.00 Railroad transportation Aceros Del Orinoco S.A. (5) 9.08 Dormant company Namisa Asia Limited (6) 60.00 Commercial representation Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 20.00 Steel and equity interests of 83 (1) Company liquidated on August 5, 2014. (2) Companies merged into Companhia de Embalagens Metálicas MMSA on July 31, 2014. (3) Company liquidated on May 27, 2014. (4) Company established on June 30, 2014. (5) Transfer to CSN of the rights to subscribe to the shares of Aceros del Orinoco S. A. held by CSN Aceros, S.A. (6) Company established on July 10, 2014. · Exclusive funds Equity interests (%) Exclusive funds 09/30/2014 12/31/2013 Core business Direct interest: full consolidation Diplic - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund 3. CASH AND CASH EQUIVALENTS Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Current Cash and cash equivalents Cash and banks 188,351 178,920 14,989 36,553 Short-term investments In Brazil: Government securities 191,146 48,206 139,573 42,575 Private securities 422,102 240,852 293,107 57,564 613,248 289,058 432,680 100,139 Abroad: Time deposits 8,169,763 9,527,694 29,613 69,932 Total short-term investments 8,783,011 9,816,752 462,293 170,071 Cash and cash equivalents 8,971,362 9,995,672 477,282 206,624 The funds available in the Company and subsidiaries set up in Brazil are basically invested in investment funds, classified as exclusive, which were consolidated, with repurchase agreements backed by government and private bonds, with fixed rate yield and immediate liquidity. Private securities are short-term investments in Bank Deposit Certificates (CDBs) with yields pegged to the Interbank Deposit Certificate (CDI) fluctuation, and government securities are basically repurchase agreements backed by National Treasury Notes and National Treasury Bills. The exclusive funds managed by BTG Pactual Serviços Financeiros S.A. DTVM and Caixa Econômica Federal and their assets collateralize possible losses on investments and transactions carried out. Investments in funds were consolidated. In addition, a significant part of the funds of the Company and its foreign subsidiaries is invested in Time Deposits with leading banks, bearing fixed rates. of 83 4. TRADE RECEIVABLES Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Trade receivables Third parties Domestic market 786,854 790,225 430,687 545,927 Foreign market 639,403 950,145 57,502 80,434 Estimated losses on doubtful debts (125,055) (114,172) (97,850) (88,518) 1,301,202 1,626,198 390,339 537,843 Related parties (Note 17 - b) 105,107 107,443 660,030 632,645 1,406,309 1,733,641 1,050,369 1,170,488 Other receivables Dividends receivable (*) (Note 17 - b) 31,535 717,595 104,552 774,147 Employees liabilities 27,093 35,267 17,953 22,237 Other receivables 23,015 35,962 16,200 25,832 81,643 788,824 138,705 822,216 1,487,952 2,522,465 1,189,074 1,992,704 (*) Reversal of dividends of the jointly controlled entity Nacional Minérios S.A., as mentioned in note 7 c. The breakdown of gross trade receivables from third parties is as follows: Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Falling due 1,144,459 1,339,481 328,281 373,190 Overdue until 180 days 156,294 216,392 58,067 90,165 Overdue above 180 days 125,504 184,497 101,841 163,006 1,426,257 1,740,370 488,189 626,361 In order to meet the needs of some customers in the domestic market, related to the extension of the payment term for billing of steel, in common agreement with CSN’s internal commercial policy and maintenance of its very short-term receipts (up to 7 days), at the request of the customer, transactions are carried out for assignment of receivables without co-obligation negotiated between the customer and banks with common relationship, where CSN assigns the trade notes/bills that it issues to the banks with common relationship. Due to the characteristics of the transactions for assignment of receivables without co-obligation, after assignment of the customer’s trade notes/bills and receipt of the funds from the closing of each transaction, CSN settles the trade receivables and becomes entirely free of the credit risk on the transaction. This transaction totals R$252,010 as of September 30, 2014 (R$386,732 as of December 31, 2013), less the trade receivables. The changes in the Company’s allowance for doubtful debts are as follows: Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Opening balance (114,172) (111,532) (88,518) (86,391) Allowance for losses on trade receivables (15,936) (17,988) (13,093) (13,902) Recovery of receivables 5,053 15,348 3,761 11,775 Closing balance (125,055) (114,172) (97,850) (88,518) of 83 5. INVENTORIES Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Finished products 1,177,260 743,831 972,303 529,068 Work in process 900,382 650,311 767,061 550,227 Raw materials 731,583 714,365 382,034 436,283 Storeroom supplies 986,354 1,003,473 859,645 877,944 Iron ore 160,571 139,275 160,571 139,275 Advances to suppliers 6,669 11,915 5,627 9,859 (-) Estimated losses (106,435) (102,185) (83,173) (83,426) 3,856,384 3,160,985 3,064,068 2,459,230 Changes in the allowance for inventory losses are as follows: Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Opening balance (102,185) (108,160) (83,426) (90,344) Allowance for/reversals of slow-moving inventories and obsolescence (4,250) 5,975 253 6,918 Closing balance (106,435) (102,185) (83,173) (83,426) As of September 30, 2014, the Company has long-term iron ore inventories amounting to R$144,483, classified in other non-current assets (R$144,483 as of December 31, 2013), as described in note 6. 6. OTHER CURRENT AND NON-CURRENT ASSETS The group of other current and non-current assets is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 09/30/2014 12/31/2013 09/30/2014 12/31/2013 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Judicial deposits (Note 15) 546,071 693,714 499,849 650,463 Credits with the PGFN (*) 79,394 88,921 79,394 88,921 Recoverable taxes (**) 518,717 480,495 162,825 112,788 361,400 298,279 97,049 94,342 Prepaid expenses 27,436 37,369 34,495 38,117 15,076 27,394 16,365 18,600 Actuarial asset - related party (Note 17 b) 97,051 97,051 96,665 96,665 Derivative financial instruments (Note 11 I) 147,075 9,681 3,879 Securities held for trading (Note 11 I) 20,390 9,906 13,976 7,041 Ore inventory (Note 5) 144,483 144,483 144,483 144,483 Northeast Investment Fund (FINOR) 8,452 8,452 8,452 8,452 Other receivables (Note 11 I) 893 9,970 1,543 10,631 Loans with related parties (Note 17 b) 533,182 147,273 99,522 603,862 112,643 46,722 32,427 237,710 Other receivables from related parties (Note 17 b) 14,982 15,658 11,655 18,129 21,575 16,180 141,871 155,932 Other 19,910 22,538 14,836 15,959 14,529 15,649 1,281,692 722,920 1,199,677 1,835,325 524,670 395,616 1,132,627 1,521,848 (*) Refers to the excess judicial deposit originated by the 2009 REFIS (Tax Debt Refinancing Program). . (**) Refers mainly to taxes on revenue (PIS/COFINS) and State VAT (ICMS) on the acquisition of fixed assets which will be recovered over a 48-month period, and income tax and social contribution for offset. of 83 7. INVESTMENTS The information related to the description of activities of subsidiaries, jointly controlled entities, associates and other investments did not have changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of September 30, 2014. a) Direct equity interests in subsidiaries, jointly controlled entities, joint operations and associates 09/30/2014 12/31/2013 09/30/2013 Companies Number of shares held by CSN % Profit % Profit in units) Direct equity Shareholders' (loss) Direct equity Shareholders' (loss) Common Preferred interest Assets Liabilities equity for the period interest Assets Liabilities equity for the period Subsidiaries CSN Islands VII Corp. 20,001,000 100.00 7,158,114 7,608,217 (450,103) 245,117 100.00 7,958,296 8,653,517 (695,221) (309,117) CSN Islands VIII Corp. 2,501,000 100.00 (183) 100.00 16,236 16,236 (28,975) CSN Islands IX Corp. 3,000,000 100.00 1,002,577 1,000,741 1,836 (133) 100.00 981,698 979,730 1,968 77 CSN Islands X Corp. 1,000 100.00 20 56,471 (56,451) (3,659) 100.00 46 52,838 (52,792) (4,782) CSN Islands XI Corp. 50,000 100.00 1,848,018 1,839,933 8,085 145 100.00 1,796,485 1,788,545 7,940 744 CSN Islands XII Corp. 1,540 100.00 1,865,675 2,452,931 (587,256) (111,941) 100.00 1,868,122 2,343,437 (475,315) (136,858) International Investment Fund (28) CSN Minerals S.L.U. 131,649,926 100.00 4,349,141 264 4,348,877 (208,053) 100.00 4,558,786 1,856 4,556,930 491,807 CSN Export Europe, S.L.U. 35,924,748 100.00 962,759 65 962,694 20,850 100.00 942,194 350 941,844 95,858 CSN Metals S.L.U. 256,951,582 100.00 1,508,789 885 1,507,904 58,579 100.00 1,450,763 1,438 1,449,325 121,063 CSN Americas S.L.U. 151,877,946 100.00 1,965,792 1,545 1,964,247 (36,237) 100.00 1,995,959 13,962 1,981,997 165,519 CSN Steel S.L.U. 454,072,527 100.00 2,634,551 424,651 2,209,900 (23,320) 100.00 2,714,157 435,831 2,278,326 65,266 Sepetiba Tecon S.A. 254,015,052 99.99 369,608 133,942 235,666 16,524 99.99 324,698 81,973 242,725 37,657 Mineração Nacional S.A. 999,999 99.99 1,090 18 1,072 59 99.99 1,067 15 1,052 36 Florestal Nacional S.A. (46,509) Estanho de Rondônia S.A. 34,236,306 99.99 33,528 18,573 14,955 (9,537) 99.99 34,189 9,697 24,492 (1,150) Cia Metalic Nordeste 92,459,582 99.99 183,717 42,405 141,312 196 99.99 182,845 41,730 141,115 2,082 Companhia Metalúrgica Prada 675,317 99.99 640,778 451,811 188,967 (74,332) 99.99 771,436 465,032 306,404 (13,544) CSN Cimentos S.A. 3,734,582,665 100.00 1,066,198 89,330 976,868 66,619 99.99 1,012,370 84,651 927,719 42,728 Congonhas Minérios S.A. 64,610,862 99.99 2,058,113 2,070,958 (12,845) (4,662) 99.99 1,996,614 2,004,797 (8,183) (1,377) CSN Energia S.A. 43,149 99.99 101,261 19,785 81,476 61,909 99.99 33,416 13,850 19,566 9,084 FTL - Ferrovia Transnordestina Logística S.A. 306,241,571 88.41 560,400 260,217 300,183 (2,397) 88.41 542,162 239,582 302,580 Companhia Florestal do Brasil 21,120,514 99.99 29,057 8,075 20,982 (70) 99.99 20,858 1,567 19,291 (49) Jointly controlled entities Nacional Minérios S.A. 285,040,443 60.00 9,890,522 626,543 9,263,979 432,646 60.00 9,404,480 1,058,093 8,346,387 798,666 Itá Energética S.A. 253,606,842 48.75 316,841 14,113 302,728 2,609 48.75 341,188 18,059 323,129 6,751 MRS Logística S.A. 52,414,152 40,301,916 27.27 1,908,129 1,128,347 779,782 82,396 27.27 1,853,628 1,126,803 726,825 86,297 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,876,146 50.00 22,642 19,546 3,096 (84) 50.00 20,590 16,244 4,346 1,760 CGPAR - Construção Pesada S.A. 50,000 50.00 66,850 57,675 9,175 9,115 50.00 53,527 48,703 4,824 6,451 Transnordestina Logística S.A. 22,714,245 1,397,545 62.68 4,073,546 2,767,640 1,305,906 (19,209) 77.30 4,286,381 2,961,282 1,325,099 (35,312) Associates Arvedi Metalfer do Brasil 27,239,971 20.00 58,810 39,659 19,151 (1,624) 20.00 49,800 34,441 15,359 (4,883) The number of shares, the balances of assets, liabilities and shareholders' equity, and the amounts of profit or loss for the year refer to the equity interests held by CSN in those companies. b) Events in 2013 and in the third quarter of 2014 · Transnordestina Logística S.A. (“TLSA”) On September 20, 2013, the Company signed (i) An Addendum to the Concession Agreement of the Northeast Railway System, which encompasses the stretches between the cities of São Luís to Mucuripe, Arrojado to Recife, Itabaiana to Cabedelo, Paula Cavalcante to Macau, and Propriá to Jorge Lins (“Railway System I”) and the stretches between the cities of Missão Velha to Salgueiro, Salgueiro to Trindade, Trindade to Eliseu Martins, Salgueiro to Porto de Suape, and Missão Velha to Porto de Pecém (“Railway System II”), to include therein obligations assumed by TLSA related to the implementation of the Railway System II, as well as the adaptation of the streches that comprise it and (ii) Conduct Adjustment Agreement between ANTT and TLSA, with the purpose of resolving pending items existing between the parties. of 83 On that date the following agreements were also signed (i) a new Shareholders' Agreement of TLSA between CSN, Valec Engenharia, Construções e Ferrovias S.A. (“Valec”), Fundo de Desenvolvimento do Nordeste – FDNE (“FDNE”) and BNDES Participações S.A. – BNDESPAR (“BNDESPAR”), with the intervenience of TLSA, whose effectiveness was conditioned to the disproportionate spin-off of TLSA, to be implemented under the terms of ANTT Resolution 4,042/2013; and (ii) Investment Agreement between CSN, Valec and FDNE, with the intervenience of TLSA, which besides other matters, deals with the new budget and the sources of funds that will have to be contributed to TLSA or financed for implementation of the Railway System II. At the Extraordinary Shareholders' Meeting held on December 27, 2013, as part of the reorganization process described above, the shareholders approved the disproportionate spin-off of TLSA, completing the segregation of Railway System I and Railway System II. The purpose of this restructuring was to rebalance economically and financially the Northeast Railway System concession, leading to the extension of the Railway System II operation concession, which could reach 2057, and the segregation of the assets related to Railway System I, which were merged into subsidiary FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), . (“FTL”), with the maintenance of the assets related to Railway System II in TLSA. As a result of the spin-off, CSN became the holder of an 88.41% stake in FTL and a 77.30% stake in TLSA. In April 2014, the shareholders of Transnordestina approved a capital increase in the amount of R$400,000, through the issuance of 7,278,020 class A preferred shares, which were fully subscribed by the shareholder Valec and paid up through the capitalization of credits from Advances for Future Capital Increase held by such shareholder against Transnordestina. As a result of such increase CSN no longer holds a 77.30% interest, it currently holds 62.68% of the total capital of Transnordestina. With the completion of the spin-off, the new Shareholders’ Agreement became effective and control is now jointly held with the shareholders part of the public block, which became the holders of substantive rights to make certain material company decisions and influence the ordinary course of business, as well as CSN, by influencing budgeting, internal policies, capital expenditures, debt, etc., thus typifying the loss of control by CSN, pursuant to specific IFRS criteria. Accordingly, as of December 31, 2013, in accordance with IFRS 10, corresponding to CPC 36(R3), CSN reversed all TLSA assets and liabilities and non-controlling interests and started to recognize the remaining stake in this investment at fair value on the date control was lost. After this initial recognition, the investment starts to be measured under the equity method. The gain generated by the loss of control over the investment recognized in the income statement, in other operating income in 2013, is broken down as follows: Consolidated Parent Company 12/31/2013 12/31/2013 (+) Fair value of the remaining investment 1,984,204 1,984,204 (-) Carrying amount of net assets 1,714,232 1,325,099 (+) Carrying amount of non-controlling interests 389,133 Gain on loss of control over Transnordestina 659,105 659,105 (-) Capitalized interest written off 185,206 185,206 Gain on loss of control over Transnordestina 473,899 473,899 (-) Income tax and social contribution 161,126 161,126 Gain on loss of control, net of income tax and social contribution 312,773 312,773 (*) the goodwill will be amortized monthly, from the completion of the construction work to the final concession date. of 83 · Companhia Metalúrgica Prada (“Prada”) On August 1, 2014, Prada subscribed 10,820,723,155 common shares in its subsidiary Companhia Brasileira de Latas (“CBL”), which were paid up through capitalization of receivables from Advances for Future Capital Increase held against CBL in the amount of R$108,207. Due to this increase, Prada's interest increased from 59.17% to 95.55% of CBL’s total capital. On August 28, 2014, Prada acquired all of the shares issued by CBL held by the minority shareholders representing 4.45% of the capital for R$5, becoming the holder of a 100% interest in CBL’s capital. c) Changes in investments in subsidiaries, jointly controlled entities, joint ventures, associates, and other investments Consolidated Parent Company 09/30/2014 12/31/2013 09/30/2014 12/31/2013 Opening balance of investments 13,487,023 10,839,787 27,005,592 23,356,506 Opening balance of impairment loss allowance (1,231,511) (851,298) Transnordestina Investment balance at 12.31.2012 1,452,074 Capital increase/acquisition of shares 10,147 164,941 41,874 654,692 Capital reduction (153,305) Merger and partial spin-off of subsidiaries 132,725 Dividends (1) 453,611 (85,998) 386,163 (139,887) Comprehensive income (2) (1,239,304) 73,213 (1,324,355) 456,978 Share of profits of investees (3) 492,718 542,711 471,007 1,502,450 Gain on loss of control over Transnordestina 659,106 659,106 Other (3) (5,506) 2,809 Closing balance of investments 13,204,192 13,487,023 26,455,426 27,005,592 Closing balance of impairment loss allowance (1,106,656) (1,231,511) 1. On March 28, 2014, the Annual General Meeting of the jointly controlled entity Nacional Minérios S.A. decided to allocate fully the profit (loss) for 2012 to the Investment Reserve and Contingencies Reserve accounts. In view of this decision of the general meeting, the company reversed the dividends receivable in the amount of R$484,946 that had been recorded according to NAMISA's management proposal and that were not approved by such meeting. 2. Refers to the mark-to-market of investments classified as available for sale and translation to the reporting currency of the foreign investments, the functional currency of which is not the Brazilian reais. 3. Below is the reconciliation of the share of profit of jointly controlled entities with the share of profit of investees recognized in the balance sheet after the reclassifications: Consolidated 09/30/2014 12/31/2013 Share of profit of jointly controlled entities 492,718 542,711 Reclassifications To cost of sales (124,944) (137,418) To finance costs (493,282) (624,096) To taxes 210,197 258,914 Other Elimination of Transnordestina’s profit 120,102 Other (2,075) Adjusted share of profit of investees 84,689 158,138 of 83 d) Investments in joint ventures and joint operations The balances of the balance sheets and income statements of the companies under shared control are stated below: 09/30/2014 12/31/2013 Nacional Minérios (*) Itá Energética MRS Logística CBSI CGPAR Transnordestina Logística Nacional Minérios (*) Itá Energética MRS Logística CBSI CGPAR Transnordestina Logística Equity interest (%) 60.00% 48.75% 27.27% 50.00% 50.00% 62.68% 60.00% 48.75% 27.27% 50.00% 50.00% 77.30% Balance sheet Current assets Cash and cash equivalents 5,089,351 25,009 345,058 1,844 30,124 687,648 4,815,211 45,894 471,079 12,897 28,582 195,830 Other current assets 925,789 15,044 603,513 36,996 32,903 50,862 1,135,192 16,682 630,121 21,407 33,055 39,183 Total current assets 6,015,140 40,053 948,571 38,840 63,027 738,510 5,950,403 62,576 1,101,200 34,304 61,637 235,013 Non-current assets Long-term assets 9,052,009 32,883 448,238 83 35 247,264 8,391,119 34,029 414,624 4 11 229,280 Investments, PP&E and intangible assets 1,410,426 576,994 5,600,516 6,360 70,637 5,513,602 1,356,909 603,268 5,281,642 6,872 45,405 5,080,841 Total non-current assets 10,462,435 609,877 6,048,754 6,443 70,672 5,760,866 9,748,028 637,297 5,696,266 6,876 45,416 5,310,121 Total assets 16,477,575 649,930 6,997,325 45,283 133,699 6,499,376 15,698,431 699,873 6,797,466 41,180 107,053 5,545,134 Current liabilities Borrowings and financing 383,497 363,272 27,601 164,841 42,247 333,796 20,053 97,681 Other current liabilities 297,602 28,949 787,715 34,657 46,699 90,946 1,318,884 35,174 841,681 22,437 36,733 51,901 Total current liabilities 681,099 28,949 1,150,987 34,657 74,300 255,787 1,361,131 35,174 1,175,477 22,437 56,786 149,582 Non-current liabilities Borrowings and financing 30,695 2,556,288 41,050 4,156,777 339,961 2,566,412 21,664 3,479,420 Other non-current liabilities 325,816 430,501 4,434 3,229 86,694 1,870 390,228 10,050 18,956 201,900 Total non-current liabilities 356,511 2,986,789 4,434 41,050 4,160,006 426,655 1,870 2,956,640 10,050 40,620 3,681,320 Shareholders’ equity 15,439,965 620,981 2,859,549 6,192 18,349 2,083,583 13,910,645 662,829 2,665,349 8,693 9,647 1,714,232 Total liabilities and shareholders’ equity 16,477,575 649,930 6,997,325 45,283 133,699 6,499,376 15,698,431 699,873 6,797,466 41,180 107,053 5,545,134 01/01/2014 to 09/30/2014 01/01/2013 to 09/30/2013 Nacional Minérios (*) Itá Energética MRS Logística CBSI CGPAR Transnordestina Logística Nacional Minérios (*) Itá Energética MRS Logística CBSI CGPAR Equity interest (%) 60.00% 48.75% 27.27% 50.00% 50.00% 62.68% 60.00% 48.75% 27.27% 50.00% 50.00% Statements of Income Net revenue 1,218,791 104,222 2,320,733 111,898 204,572 14 1,873,759 111,537 2,194,355 76,869 118,638 Cost of sales and services (970,154) (64,304) (1,563,603) (105,780) (171,723) (1,026,348) (58,204) (1,428,344) (67,697) (99,298) Gross profit 248,637 39,918 757,130 6,118 32,849 14 847,411 53,333 766,011 9,172 19,340 Operating (expenses) income (169,508) (34,295) (187,972) (6,397) (3,192) (19,345) (178,363) (33,090) (202,826) (4,322) (37) Finance income (costs), net 1,058,652 2,562 (109,858) 170 (899) (11,318) 1,150,359 705 (77,750) 477 217 Income before income tax and social contribution 1,137,781 8,185 459,300 (109) 28,758 (30,649) 1,819,407 20,948 485,435 5,327 19,520 Current and deferred income tax and social contribution (416,704) (2,832) (157,146) (59) (10,529) (488,297) (7,098) (168,976) (1,808) (6,619) Profit for the period 721,077 5,353 302,154 (168) 18,229 (30,649) 1,331,110 13,850 316,459 3,519 12,901 (*) Refer to the consolidated balances and profit or loss of Nacional Minérios S. A. The balance sheet and income statement amounts refer to 100% of the companies’ results. of 83 8. PROPERTY, PLANT AND EQUIPMENT The information related to property, plant and equipment did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013. Consolidated Land Buildings and infrastructure Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2013 213,301 1,826,519 7,782,833 34,127 4,771,635 283,011 14,911,426 Cost 213,301 2,196,994 12,968,200 151,479 4,771,635 627,845 20,929,454 Accumulated depreciation (370,475) (5,185,367) (117,352) (344,834) (6,018,028) Balance at December 31, 2013 213,301 1,826,519 7,782,833 34,127 4,771,635 283,011 14,911,426 Effect of foreign exchange differences (2,085) (5,911) (19,896) (142) (625) 379 (28,280) Acquisitions 52 986 223,744 4,839 1,027,200 35,359 1,292,180 Capitalized interest (Notes 23 and 29) 123,755 123,755 Write-offs (49) (109) (6,936) (12) (5,701) (128) (12,935) Depreciation (57,532) (814,183) (4,926) (25,929) (902,570) Transfers to other asset categories 3,127 532,670 2,977,328 1,019 (3,524,127) 9,983 Transfers to intangible assets (86,381) (922) (87,303) Other 89,960 3 (30,284) (14,343) 45,336 Balance at September 30, 2014 214,346 2,296,623 10,232,850 34,908 2,275,472 287,410 15,341,609 Cost 214,346 2,725,507 16,186,651 155,705 2,275,472 652,413 22,210,094 Accumulated depreciation (428,884) (5,953,801) (120,797) (365,003) (6,868,485) Balance at September 30, 2014 214,346 2,296,623 10,232,850 34,908 2,275,472 287,410 15,341,609 (*) In consolidated, refer basically to railway assets, such as yards, tracks and railway sleepers. of 83 Parent Company Land Buildings and infrastructure Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2013 107,475 1,225,222 6,355,738 26,409 4,345,142 358,109 12,418,095 Cost 107,475 1,390,013 10,423,838 129,930 4,345,142 467,481 16,863,879 Accumulated depreciation (164,791) (4,068,100) (103,521) (109,372) (4,445,784) Balance at December 31, 2013 107,475 1,225,222 6,355,738 26,409 4,345,142 358,109 12,418,095 Acquisitions 280 179,017 4,275 880,553 28,268 1,092,393 Capitalized interest (Notes 23 and 29) 123,755 123,755 Write-offs (6,263) (6) (5,700) (1) (11,970) Depreciation (35,700) (692,907) (3,535) (9,200) (741,342) Transfers to other asset categories 2,706 526,490 2,725,854 918 (3,081,981) (173,987) Transfers to intangible assets (85,701) (85,701) Other 110,351 2 (27,080) (15,196) 68,077 Balance at September 30, 2014 110,181 1,716,292 8,671,790 28,063 2,148,988 187,993 12,863,307 Cost 110,181 1,918,856 13,411,310 133,985 2,148,988 304,345 18,027,665 Accumulated depreciation (202,564) (4,739,520) (105,922) (116,352) (5,164,358) Balance at September 30, 2014 110,181 1,716,292 8,671,790 28,063 2,148,988 187,993 12,863,307 (*) includes leasehold improvements, vehicles, hardware, mines and ore bodies and replacement storeroom supplies. of 83 The breakdown of the projects comprising construction in progress is as follows: Consolidated Project objective Start date Completion date 9/30/2014 12/31/2013 Logistics Equalization of Berth 301. 2012 2014 151,932 Current investments for maintenance of current operations. 70,531 231,832 70,531 383,764 Mining Expansion of Casa de Pedra Mine capacity production. 2007 2015/2016 (1) 524,515 1,090,568 Expansion of TECAR’s export capacity. 2009 2017 (2) 419,264 404,374 Current investments for maintenance of current operations. 65,941 42,866 1,009,720 1,537,808 Steel Construction of a long steel plant to produce rebar and machine wire. 2008 2014 (3) 149,855 1,592,016 Implementation of the AF#3’s gas pressure recovery. 2006 2014 336 74,337 Expansion of the service center/Mogi. 2013 2015 (4) 32,058 11,000 Current investments for maintenance of current operations. 119,061 668,495 301,310 2,345,848 Cement Construction of cement plants. 2011 2016 (5) 886,413 476,076 Current investments for maintenance of current operations. 7,498 28,139 893,911 504,215 Total Construction in Progress 2,275,472 4,771,635 (1) Expected date for completion of the Central Plant Stage 1 and Magnetic Separators; (2) Expected date for completion of the 60 Mtpa stage; (3) Operations started in the first half of 2014, in progress disbursements with commitment balances and gradual increase of the operation ramp-up. (4) Expected date for completion of Service Center/Mogi; (5) Expected date for completion of Minas Gerais unit. of 83 a) Additions to depreciation, amortization and depletion for the year were distributed as follows: Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Production cost 889,896 804,255 320,077 265,849 Selling expenses 6,755 6,208 2,308 2,033 General and administrative expenses 10,688 12,257 3,360 4,294 907,339 822,720 325,745 272,176 Other operating expenses (*) 27,216 46,164 8,657 17,219 934,555 868,884 334,402 289,395 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Production cost 734,750 666,414 266,327 221,106 Selling expenses 5,162 4,818 1,773 1,567 General and administrative expenses 7,018 6,421 2,152 2,297 746,930 677,653 270,252 224,970 Other operating expenses (*) 714 21,320 7,171 747,644 698,973 270,252 232,141 (*) Refers to the depreciation of unused equipment (see note 22). 9. INTANGIBLE ASSETS The information related to intangible assets did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of September 30, 2014. Consolidated Parent Company Goodwill Customer relations Software Rights and permits (*) Other Total Goodwill Software Rights and permits (*) Total Balance at December 31, 2013 407,434 381,480 67,354 109,172 965,440 13,091 63,378 76,469 Cost 666,768 415,899 107,416 109,172 1,299,255 14,135 89,255 103,390 Accumulated amortization (150,004) (34,419) (40,062) (224,485) (1,044) (25,877) (26,921) Adjustment for accumulated recoverable value (109,330) (109,330) Balance at December 31, 2013 407,434 381,480 67,354 109,172 965,440 13,091 63,378 76,469 Effect of foreign exchange differences (15,437) (29) (4,435) (19,901) Acquisitions and expenditures 610 610 Transfer of property, plant and equipment 17,608 69,695 87,303 16,928 68,773 85,701 Amortization (24,830) (7,155) (31,985) (6,302) (6,302) Other transactions 114 114 114 114 Balance at September 30, 2014 407,434 341,213 78,502 69,695 104,737 1,001,581 13,091 74,118 68,773 155,982 Cost 666,768 398,999 147,615 69,695 104,737 1,387,814 14,135 106,300 68,773 189,208 Accumulated amortization (150,004) (57,786) (69,113) (276,903) (1,044) (32,182) (33,226) Adjustment for accumulated recoverable value (109,330) (109,330) Balance at September 30, 2014 407,434 341,213 78,502 69,695 104,737 1,001,581 13,091 74,118 68,773 155,982 (*) Refers to investments in the acquisition of the right to expand the Casa de Pedra mine to 40Mpta. of 83 10. BORROWINGS, FINANCING AND DEBENTURES The information related to borrowings, financing and debentures did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013. The balances of borrowings, financing and debentures, which are carried at amortized cost, are as follows: Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 FOREIGN CURRENCY Prepayment 1% to 3.50% 55,587 105,874 1,933,009 1,166,615 52,711 105,874 1,919,133 1,166,615 Prepayment 3.51% to 7.50% 268,551 207,331 1,580,895 1,276,717 139,039 343,912 6,106,176 4,084,099 Perpetual bonds 7.00% 3,336 3,189 2,451,000 2,342,600 Fixed rate notes 4.14 to 10% 1,039,521 156,868 4,719,437 5,505,110 1,129,411 19,439 1,470,600 2,433,517 BNDES/FINAME 12,356 11,334 Intercompany 6M Libor + 2.25 and 3% 62,801 737,297 840,217 110,268 Other 1.2% up to 8% 136,574 49,306 371,448 442,843 49,484 1,503,569 534,924 11,055,789 10,733,885 1,433,446 1,217,856 10,336,126 7,794,499 LOCAL CURRENCY 80,584 97,044 969,406 962,684 41,856 57,759 875,216 853,379 BNDES/FINAME TJLP + 1.5% to 3.2% and 2.5% to 10% fixed rate 811,199 846,387 1,550,000 1,932,500 811,199 846,387 1,550,000 1,932,500 Debentures 105.8% to 111.20% CDI 179,998 101,330 5,345,000 5,345,000 94,444 79,302 3,345,000 3,345,000 Prepayment 106.5% to 110.79% CDI and 8% fixed rate 1,099,393 1,085,436 6,200,218 6,200,000 1,099,393 1,085,436 6,200,000 6,200,000 CCB 112.5% CDI 130,288 591,423 1,842,325 1,338,771 Intercompany 110.79% CDI 7,656 8,527 13,990 15,505 2,178 2,119 1,089 2,118 Other 2,178,830 2,138,724 14,078,614 14,455,689 2,179,358 2,662,426 13,813,630 13,671,768 Total borrowings and financing 3,682,399 2,673,648 25,134,403 25,189,574 3,612,804 3,880,282 24,149,756 21,466,267 Transaction costs and issue premiums (24,680) (30,841) (73,291) (85,951) (19,166) (25,588) (62,820) (71,607) Total borrowings and financing + transaction costs 3,657,719 2,642,807 25,061,112 25,103,623 3,593,638 3,854,694 24,086,936 21,394,660 The balances of prepaid related parties borrowings total R$4,641,837 as of September 30, 2014 (R$2,943,964 as of December 31, 2013) and the balances of Fixed Rate Notes and related parties Bonds total R$2,600,011 (R$2,452,956 as of December 31, 2013), see note 17. · Maturities of borrowings, financing and debentures presented in non-current liabilities As of September 30, 2014, the inflation-adjusted principal of long-term borrowings, financing and debentures by maturity year is as follows: Consolidated Parent Company 2015 1,317,537 5% 1,362,970 6% 2016 2,549,840 10% 3,856,694 16% 2017 3,857,024 15% 3,670,987 15% 2018 4,214,239 17% 3,872,641 16% 2019 5,336,259 21% 3,954,622 16% After 2019 5,408,504 22% 7,431,842 31% Perpetual bonds 2,451,000 10% 25,134,403 100% 24,149,756 100% of 83 · Amortizations and new borrowings, financing and debentures The table below shows the amortizations and new funding in the current period: Consolidated Parent Company 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Opening balance 27,746,430 29,304,704 25,249,354 24,139,992 Funding 1,630,664 1,697,363 2,892,640 1,363,253 Amortization (3,278,616) (4,300,240) (2,985,970) (3,991,884) Loss of control over Transnordestina (3,180,821) Other (*) 2,620,353 4,225,424 2,524,550 3,737,993 Closing balance 28,718,831 27,746,430 27,680,574 25,249,354 (*) Includes unrealized foreign exchange and monetary variations. Borrowing and financing contracts with certain financial institutions contain some covenants that are usual in financial agreements in general and the Company is compliant with them as of September 30, 2014. · Debentures 7th issue In March 2014 the Company issued 40,000 nonconvertible, unsecured debentures, in single series, with a unit face value of R$10 totaling R$400,000 that pay interest equivalent to 111.20% of the CDI Cetip rate per year, maturing in March 2021, with early redemption option. · Guarantees provided Guarantees provided for the borrowings comprise property, plant and equipment items and sureties and do not include guarantees provided for subsidiaries and jointly controlled entities. As of September 30, 2014, the amount is R$3,266 (R$4,234 as of December 31, 2013). of 83 FINANCIAL INSTRUMENTS The information related to financial instruments did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of September 30, 2014. I - Identification and measurement of financial instruments The Company enters into transactions involving various financial instruments, mainly cash and cash equivalents, including short-term investments, marketable securities, trade receivables, trade payables, and borrowings and financing. Additionally, it also carries out transactions involving derivative financial instruments, especially exchange and interest rate swap s. · Classification of financial instruments Consolidated 9/30/2014 12/31/2013 Notes Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Assets Current assets Cash and cash equivalents 3 8,971,362 8,971,362 9,995,672 9,995,672 Trade receivables, net 4 1,406,309 1,406,309 1,733,641 1,733,641 Derivative financial instruments 6 147,075 147,075 9,681 9,681 Trading securities 6 20,390 20,390 9,906 9,906 Total 167,465 10,377,671 10,545,136 19,587 11,729,313 11,748,900 Non-current assets Other trade receivables 6 893 893 9,970 9,970 Investments 1,171,667 1,171,667 2,405,174 2,405,174 Derivative financial instruments 6 3,879 3,879 Short-term investments 32,539 32,539 30,756 30,756 Total 1,171,667 33,432 1,205,099 2,405,174 3,879 40,726 2,449,779 Total assets 1,171,667 167,465 10,411,103 11,750,235 2,405,174 23,466 11,770,039 14,198,679 Liabilities Current liabilities Borrowings and financing 10 3,682,399 3,682,399 2,673,648 2,673,648 Derivative financial instruments 12 17,088 17,088 6,822 6,822 Trade payables 1,469,748 1,469,748 1,102,037 1,102,037 Total 17,088 5,152,147 5,169,235 6,822 3,775,685 3,782,507 Non-current liabilities Borrowings and financing 10 25,134,403 25,134,403 25,189,574 25,189,574 Derivative financial instruments 12 17,827 17,827 17,375 17,375 Total 17,827 25,134,403 25,152,230 17,375 25,189,574 25,206,949 Total liabilities 34,915 30,286,550 30,321,465 24,197 28,965,259 28,989,456 · Fair value measurement The following table shows the financial instruments recognized at fair value through profit or loss using a valuation method: PAGE 46 of 83 Consolidated 9/30/2014 12/31/2013 Level 1 Level 2 Level 3 Balances Level 1 Level 2 Level 3 Balances Assets Current assets Financial assets at fair value through profit or loss Derivative financial instruments 147,075 147,075 9,681 9,681 Trading securities 20,390 20,390 9,906 9,906 Non-current assets Available-for-sale financial assets Investments 1,171,667 1,171,667 2,405,174 2,405,174 Financial assets at fair value through profit or loss Derivative financial instruments 3,879 3,879 Total assets 1,192,057 147,075 1,339,132 2,415,080 13,560 2,428,640 Liabilities Current liabilities Financial liabilities at fair value through profit or loss Derivative financial instruments 17,088 17,088 6,822 6,822 Non-current liabilities Financial liabilities at fair value through profit or loss Derivative financial instruments 17,827 17,827 17,375 17,375 Total liabilities 34,915 34,915 24,197 24,197 II – Investments in financial instruments classified as available for sale and measured at fair value through OCI These consist mainly of investments in shares acquired in Brazil involving top ranked companies, which are recognized in non-current assets, and any gains or losses are recognized in shareholders' equity, where they will remain until actual realization of the securities or when any loss is considered unrecoverable. Impairment of financial assets classified as available for sale The Company has investments in common (USIM3) and preferred (USIM5) shares (“Usiminas Shares”), designated as available-for-sale financial assets as they do not meet the criteria to be classified within any of the other categories of financial instruments (loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss). The asset is classified as a non-current asset under line item “investments” and is carried at fair value based on the quoted price on the stock exchange (BM&FBOVESPA). Considering the volatility of the quotations of Usiminas shares, the Company evaluated whether, at the end of the reporting period, there was objective evidence of impairment of these financial assets, i.e., the Company’s management evaluated if the decline in the market value of Usiminas shares should be considered either significant or prolonged. In turn, this valuation requires judgment based on CSN’s policy, prepared according to practices used in the domestic and international markets, and consists of an instrument by instrument analysis based on quantitative and qualitative information available in the market, from the time an instrument shows a drop of 20% or more in its market value or from the time there is a significant drop in its market value as compared to its acquisition price during more than twelve months. On June 30, 2014 and 2013, there was a decline in the quotation of the common shares (USIM3) which, according to the Company’s accounting policy, generated a loss of R$34,396 and R$3,302, net of income tax and social contribution, and R$52,115 and R$5,002 were recorded in other operating expenses and R$17,719 and R$1,701 in deferred taxes, respectively. On September 30, 2014, after a new decline in the quotation of the common shares (USIM3) in relation to the quotation of June 30, 2014, the Company reclassified the accumulated losses for the quarter recognized in other comprehensive income, in the amount of R$13,193, net of income tax and social contribution, to profit or loss for the period, in the amount of R$19,989 in other operating expenses and R$6,796 in deferred taxes, totaling in 2014 R$72,104 in other operating expenses and R$24,515 in deferred taxes. of 83 Beginning this date, pursuant to a Company's policy, gains and losses arising from the variation of the quotation of shares were recognized in other comprehensive income. On April 9, 2014, the Administrative Council for Economic Defense (CADE - Conselho Administrativo de Defesa Econômica) issued its decision on the matter and a commitment agreement (Performance Commitment Agreement), or TCD, was signed between CADE and CSN. Under the terms of the decision of CADE and TCD, CSN must reduce its interest in Usiminas within a specified term. The term and percentage of reduction are confidential. Moreover, the political rights at Usiminas will continue suspended until the Company reaches the limits established in the TCD. The Company’s interest in Usiminas has not changed as compared with the percentage disclosed in the financial statements as of December 31, 2013. The Company will continue to evaluate strategic alternatives with respect to its investment in Usiminas. III – Fair values of assets and liabilities as compared to their carrying amounts The estimated fair values of consolidated long-term borrowings and financing were calculated at prevailing market rates, taking into consideration the nature, terms and risks similar to those of the recorded contracts, as compared below: 9/30/2014 12/31/2013 Carrying amount Fair valueFair value Carrying amount Fair value Perpetual bonds 2,454,336 2,225,003 2,345,789 1,938,780 Fixed Rate Notes 5,758,958 6,024,515 5,661,978 6,032,207 IV Financial risk management policy As of September 30, 2014, there were no changes in the financial risk management policies in relation to those disclosed in the Company's financial statements for the year ended December 31, 2013. · Foreign exchange exposure The consolidated net exposure as of September 30, 2014 is as follows: 9/30/2014 Foreign Exchange Exposure (Amounts in US$’000) (Amounts in €’000) Cash and cash equivalents overseas 3,358,639 2,466 Trade receivables - foreign market 184,734 9,135 Related parties borrowings 154,549 79,778 Other assets 128 9,154 Total assets 3,698,050 100,533 Borrowings and financing (4,928,517) (119,968) Trade payables (216,184) (5,931) Other liabilities (15,578) (23,700) Related parties borrowings (34,537) Total liabilities (5,194,816) (149,599) Gross exposure (1,496,766) (49,066) Notional amount of derivatives contracted (*) 1,508,000 (90,000) Net exposure 11,234 (139,066) of 83 · Exchange swap transactions 9/30/2014 12/31/2013 9/30/2014 Appreciation (R$) Fair value (market) Appreciation (R$) Fair value (market) Impact on finance income (cost) in 2014 Counterparties Transaction maturity Functional currency Notional amount Asset position Liability position Amounts receivable/ (payable) Notional amount Asset position Liability position Amounts receivable/ (payable) Santander 02/01/15 US dollar 10,000 27,911 (24,405) 3,506 10,000 26,512 (22,633) 3,879 (373) Deutsche 11/10/14 US dollar 20,000 49,389 (50,812) (1,423) (1,423) Goldman Sachs US dollar 10,000 23,697 (22,799) 898 (1,434) HSBC US dollar 90,000 213,306 (205,171) 8,135 (13,377) Total dollar-to-CDI swap 30,000 77,300 (75,217) 2,083 110,000 263,515 (250,603) 12,912 (16,607) Itaú BBA 10/1/2014 to 1/6/2015 US dollar 518,000 1,264,679 (1,213,179) 51,500 85,000 199,753 (199,844) (91) 19,152 Itaú BBA 2/12/2014 to 1/30/2015 US dollar 80,000 195,127 (198,119) (2,992) (2,992) HSBC 10/1/2014 to 1/6/2015 US dollar 490,000 1,196,224 (1,143,365) 52,859 208,000 488,843 (489,349) (506) 17,866 HSBC 12/2/2014 to 1/30/2015 US dollar 160,000 390,010 (400,689) (10,679) (10,679) Deutsche Bank 10/1/2014 to 12/4/2014 US dollar 130,000 317,746 (304,775) 12,971 8,991 Deutsche Bank 1/30/2015 US dollar 20,000 48,692 (50,436) (1,744) (1,744) Goldman Sachs 01/08/15 US dollar 30,000 73,100 (68,842) 4,258 4,258 BTG Pactual 12/02/14 US dollar 50,000 122,030 (122,280) (250) (250) Total dollar-to-real swap (NDF) 1,478,000 3,607,608 (3,501,685) 105,923 293,000 688,596 (689,193) (597) 34,602 Itaú BBA 11/21/2014 Euro 30,000 97,703 (92,868) 4,835 30,000 94,858 (96,632) (1,774) 12,862 HSBC 11/21/2014 Euro 60,000 195,413 (185,736) 9,677 30,000 94,900 (96,632) (1,732) 10,366 Goldman Sachs Euro 30,000 94,880 (96,632) (1,752) 342 Total dollar-to-euro swap (NDF) 90,000 293,116 (278,604) 14,512 90,000 284,638 (289,896) (5,258) 23,570 BES 11/17/14 to 1/30/15 US dollar 37,544 92,357 (87,278) 5,079 11,801 27,878 (27,861) 17 4,835 BNPP 10/7/2014 US dollar 12,536 30,839 (28,449) 2,390 2,390 Total dollar-to-euro swap 50,080 123,196 (115,727) 7,469 11,801 27,878 (27,861) 17 7,225 CSFB 21,500 36,526 (36,862) (336) (943) Total LIBOR-to-CDI interest rate swap 21,500 36,526 (36,862) (336) (943) Itaú BBA 03/01/16 Real 150,000 165,245 (172,503) (7,258) 150,000 152,610 (159,712) (7,102) (156) HSBC 2/5/16 to 3/1/16 Real 185,000 202,827 (212,891) (10,064) 185,000 187,395 (197,157) (9,762) (302) Deutsche Bank 03/01/16 Real 10,000 10,952 (11,457) (505) 10,000 10,114 (10,625) (511) 6 Total fixed rate-to-CDI interest rate swap 345,000 379,024 (396,851) (17,827) 345,000 350,119 (367,494) (17,375) (452) 4,480,244 (4,368,084) 112,160 1,651,272 (1,661,909) (10,637) 47,395 · Classification of the derivatives in the balance sheet and statement of income 9/30/2014 Instruments Assets Liabilities Finance income (costs), net (Note 23) Current Non-current Total Current Non-current Total Dollar-to-CDI swap 3,506 3,506 1,423 1,423 (16,607) Dollar-to-real swap (NDF) 121,588 121,588 15,665 15,665 34,602 Dollar-to-euro swap (NDF) 14,512 14,512 23,570 Dollar-to-real swap 7,469 7,469 7,225 Libor-to-CDI swap(*) (943) Fixed rate-to-CDI swap 17,827 17,827 (452) 147,075 147,075 17,088 17,827 34,915 47,395 of 83 12/31/2013 9/30/2013 Instruments Assets Liabilities Finance income (costs), net (Note 23) Current Non-current Total Current Non-current Total Dollar-to-CDI swap 9,033 3,879 12,912 232 Dollar-to-real swap (NDF) 631 631 1,228 1,228 Dollar-to-euro swap (NDF) 5,258 5,258 (5,031) Yen-to-dollar swap (**) (58) Dollar-to-euro swap 17 17 3,851 Libor-to-CDI swap 336 336 (3,385) Fixed rate-to-CDI swap 17,375 17,375 (15,308) 9,681 3,879 13,560 6,822 17,375 24,197 (19,699) (*) The positions of the swap transactions were settled in May 2014, together with their prepayment. (**) The positions of the swap transactions were settled in December 2013, together with their guarantee deposit. · Sensitivity analysis of exchange rate swaps The Company considered scenarios 1 and 2 as 25% and 50% of appreciation for volatility of the currency, using as reference the closing exchange rate as of September 30, 2014 for dollar-to-real exchange swap R$2.4510, and for dollar-to-euro exchange swap R$1.2629. 9/30/2014 Instruments Notional amount Risk Probable scenario (*) Scenario1 Scenario2 Dollar-to-CDI exchange swap 30,000 Dólar 2,083 (19,325) (38,650) Dollar-to-real exchange swap (NDF) 1,478,000 Dólar 105,923 (785,527) (1,571,053) Dollar-to-euro exchange swap (NDF) (90,000) Euro 14,512 69,678 138,731 Dollar-to-euro exchange swap (NDF) 50,080 Dólar 7,469 40,708 122,125 (*) The sensitivity analysis is based on the assumption of maintaining, as a probable scenario, the market values as of September 30, 2014 recognized in the company's assets and liabilities. · Sensitivity analysis of interest rate swaps The Company considered scenarios 1, 2, 3 and 4 as 25% and 50% of appreciation and devaluation for volatility of the interest as of September 30, 2014. 9/30/2014 Instruments Notional amount Risk Scenario1 Scenario2 Scenario3 Scenario4 Fixed rate-to-CDI interest rate swap 345,000 CDI (15,128) (30,400) 14,981 29,812 of 83 · Sensitivity analysis of changes in interest rates The Company considers the effects of a 5% increase or decrease in interest rates on its outstanding borrowings, financing and debentures as of September 30, 2014 in the condensed interim financial statements. Impact on profit or loss Changes in interest rates % p.a 9/30/2014 12/31/2013 TJLP 5.00 2,479 2,521 Libor 0.33 7,594 5,725 CDI 10.81 76,823 71,507 · Share market price risks The Company is exposed to the risk of changes in equity prices due to the investments made and classified as available-for-sale. Equity investments refer to blue chips traded on BM&F BOVESPA. The following table shows the impact of the net changes in the market value of financial instruments classified as available-for-sale on shareholders' equity, in other comprehensive income (note 30). Consolidated Other comprehensive income 9/30/2014 12/31/2013 Net change Net change in available-for-sale financial assets 8,030 779,526 (771,496) The Company considers as probable scenario the amounts recognized at market prices as of September 30, 2014, net of tax. Sensitivity analysis is based on the assumption of maintaining as probable scenario the market values as of September 30, 2014. Therefore, there is no impact on the financial instruments classified as available for sale already presented above. The Company considered scenarios 1 and 2 as 25% and 50% of appreciation for volatility of the shares. Impact on equity Companies Probable Scenario 1 Scenario 2 Usiminas 3,953 187,814 375,628 Panatlântica 4,077 3,504 7,007 8,030 191,318 382,635 Pursuant to the Company's accounting policies, the negative variations in Usiminas investment, when considered significant (impairment), are recognized in profit or loss for the period. of 83 · Liquidity risk Consolidated At September 30, 2014 Less than one year From one to two years From two to five years Over five years Total Borrowings, financing and debentures 3,682,399 3,867,377 13,407,522 7,859,504 28,816,802 Derivative financial instruments 17,088 17,827 34,915 Trade payables 1,469,748 1,469,748 At December 31, 2013 Borrowings, financing and debentures 2,673,648 6,391,523 11,439,993 7,358,058 27,863,222 Derivative financial instruments 6,822 17,375 24,197 Trade payables 1,102,037 1,102,037 OTHER PAYABLES The group of other payables classified in current and non-current liabilities is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Payables to related parties (Note 17 b) 450,129 422,150 8,911,410 8,522,685 494,308 735,880 9,479,246 8,873,825 Derivative financial instruments (Note 11 I) 17,088 6,822 17,827 17,375 336 Dividends and interest on capital payable non-controlling shareholders 2,099 2,036 2,099 2,036 Advances from customers 22,942 28,213 17,504 17,501 Taxes in installments (Note 14) 259,804 247,387 1,455,931 1,454,838 226,792 218,667 1,279,711 1,294,666 Profit sharing - employees 104,129 121,631 87,668 113,039 Other payables 117,870 144,612 49,995 66,673 22,761 51,497 6,109 5,241 974,061 972,851 10,435,163 10,061,571 851,132 1,138,956 10,765,066 10,173,732 INCOME TAX AND SOCIAL CONTRIBUTION The information related to income tax and social contribution did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of September 30, 2014. (a) Income tax and social contribution recognized in profit or loss: The income tax and social contribution recognized in profit or loss for the period are as follows: PAGE 52 of 83 Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Income tax and social contribution (expenses) income Current (407,606) (287,136) (187,241) (123,290) Deferred 332,332 527,544 154,443 59,844 (75,274) 240,408 (32,798) (63,446) Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Income (expenses) tax and social contribution income Current (30,470) (30,470) Deferred 306,781 525,127 144,757 65,251 276,311 525,127 114,287 65,251 The reconciliation of Company and consolidated income tax and social contribution expenses and income and the result from applying the effective rate on profit before income tax (IRPJ) and social contribution (CSLL) are as follows: Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Profit before income tax and social contribution (103,985) 780,682 (217,590) 566,334 Tax rate 34% 34% 34% 34% Income tax and social contribution at combined statutory rate 35,355 (265,432) 73,981 (192,554) Adjustment to reflect effective rate: Interest on capital benefit 255,009 64,609 Share of profits of investees 28,794 172,631 67,178 70,876 Income subject to special tax rates or untaxed (75,555) 125,121 (145,882) (195) Transfer pricing adjustment (21,164) (9,655) Tax loss carryforwards without recognizing deferred taxes (24,822) (33,504) (3,541) (26,137) Other permanent deductions (add-backs) (17,882) (13,417) (14,879) 19,955 Income tax and social contribution in profit for the period (75,274) 240,408 (32,798) (63,446) Effective tax rate -72% -31% -15% 11% of 83 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Loss (profit) before income tax and social contribution (449,367) 496,350 (364,392) 434,431 Tax rate 34% 34% 34% 34% Income tax and social contribution at combined statutory rate 152,785 (168,759) 123.893 (147,707) Adjustment to reflect effective rate: Interest on capital benefit 255,009 64,609 Share of profits of investees 160,142 455,431 4,133 135,003 Transfer pricing adjustment (21,164) (9,655) Other permanent deductions (add-backs) (15,452) (16,554) (4,084) 13,346 Income tax and social contribution in profit for the period 276,311 525,127 114,287 65,251 Effective tax rate 61% -106% 31% -15% (b) Deferred income tax and social contribution: The deferred income tax and social contribution are calculated on income tax and social contribution loss carryforwards and related temporary differences between the tax bases of assets and liabilities and the accounting balances of the condensed interim financial statements. They are presented at net amounts when related to a sole jurisdiction. Consolidated Opening balance Movement Closing balance 12/31/2013 Comprehensive income Profit or loss Refis credit Law 12.996/14 9/30/2014 Deferred tax assets Income tax loss carryforwards 1,132,296 (8,239) 119,228 (89,630) 1,153,655 Social contribution loss carryforwards 389,306 45,211 (32,266) 402,251 Temporary differences 1,248,925 402,914 147,215 1,799,054 - Provision for tax, social security, labor, civil and environmental risks 207,507 4,500 212,007 - Provision for environmental liabilities 117,795 (46,424) 71,371 - Asset impairment losses 53,450 6,249 59,699 - Inventory impairment losses 28,556 337 28,893 - (Gains) losses on financial instruments (4,722) 419 (62) (4,365) - (Gains) losses on available-for-sale financial assets 287,876 397,437 24,515 709,828 - Actuarial liability (pension and healthcare plan) 131,938 131,938 - Accrued supplies and services 91,807 (21,791) 70,016 - Estimated losses on doubtful debts 27,749 1,949 29,698 - Goodwill on merger (123,172) 5,058 (51) (118,165) - Unrealized exchange differences (*) 546,041 155,584 701,625 - (Gain) on loss of control over Transnordestina (224,096) (224,096) - Other 108,196 22,409 130,605 Non-current assets 2,770,527 394,675 311,654 (121,896) 3,354,960 Deferred tax liabilities - Business combination 252,109 (9,775) (21,487) 220,847 - Other 16,724 (673) 809 16,860 Non-current liabilities 268,833 (10,448) (20,678) 237,707 of 83 Parent Company Opening balance Movement Closing balance Closing balance 12/31/2013 Comprehensive income Profit (loss) Refis credit Law 12.996/14 9/30/2014 Deferred tax assets Income tax loss carryforwards 919,910 134,626 (89,630) 964,906 Social contribution loss carryforwards 389,306 45,211 (32,266) 402,251 Temporary differences 1,303,782 388,437 126,944 1,819,163 - Provision for tax, social security, labor, civil and environmental risks 199,445 3,454 202,899 - Provision for environmental liabilities 117,795 (46,424) 71,371 - Asset impairment losses 47,087 5,932 53,019 - Inventory impairment losses 28,365 (86) 28,279 - (Gains) losses on financial instruments (3,875) (2,092) (5,967) - (Gains) losses on available-for-sale financial assets 264,172 388,437 22,602 675,211 - Actuarial liability (pension and healthcare plan) 132,063 132,063 - Accrued supplies and services 89,767 (22,040) 67,727 - Estimated losses on doubtful debts 26,179 1,643 27,822 - Unrealized exchange differences (*) 546,041 155,584 701,625 - (Gain) on loss of control over Transnordestina (224,096) (224,096) - Other 80,839 8,371 89,210 Non-current assets 2,612,998 388,437 306,781 (121,896) 3,186,320 (*) The Company taxes foreign exchange differences on a cash basis to calculate income tax and social contribution. Some Group companies recognized tax credits on income tax and social contribution loss carryforwards not subject to statute of limitations and based on the history of profitability and expected future taxable profits determined in technical studies approved by Management. Since they are subject to significant factors that may change the projections for realization, the carrying amounts of deferred tax assets and projections are reviewed annually. These studies indicate the realization of these tax assets within the term stipulated by CVM Instruction 371/02 and the limit of 30% of the taxable profit. Certain group companies have income tax and social contribution loss carryforwards in the amounts of R$2,872,260 and R$309,805, respectively, for which no deferred taxes were set up, of which R$141,466 expire in 2015, R$42,144 in 2018, R$139,555 in 2015, R$42,567 in 2027, R$64,994 in 2029, and R$80,082 in 2030. The Company’s corporate structure includes foreign subsidiaries whose profits are subject to income tax levied by the related countries, recognized at tax rates lower than in Brazil. For the years from 2010 to 2014 these subsidiaries generated profits amounting to R$3,567,806, which tax authorities may understand that have already been distributed, hence, it would be subject to additional taxation in Brazil, in the approximate amount of R$1,213,054. The Company, based on its legal counsel's opinion, assessed the likelihood of loss in a potential challenge by tax authorities as possible and, therefore, no provision was recognized in the condensed interim financial statements. · Law 12,973/14 Provisional Act 627, converted into Law 12,973 in May 2014, which revokes the Transition Tax Regime (RTT) and introduces other measures, such as: (i) amendments to Decree-Law 1,598/77, which addresses the corporate income tax and social contribution on net income law; (ii) definition that any change in or adoption of accounting methods and criteria through administrative acts issued based on a competence attributed by the commercial law shall not have any impact on the calculation of federal taxes; (iii) inclusion of a specific treatment on the taxation of profits or dividends; (iv) inclusion of provisions on the calculation of interest on capital; and (v) new considerations about investments accounted for under the equity method of accounting. The provisions established in the law are effective starting 2015, however, companies may opt for their early adoption, on an irreversible basis, in 2014. of 83 The Company prepared studies on the possible effects that could arise from the application of the provisions of Law 12,973 and concluded that they do not result in material adjustments to its financial statements as of September 30, 2014 and December 31, 2013. The Brazilian Tax Authority, through Normative Ruling 1,499/14, regulated the form of declaration of the option for the adoption or not of the legislation still in 2014, which will be made through the DCTF (Declaration of Federal Tax Debits and Credits) of December 2014, to be filed in February 2015, when the Company will disclose its definitive option. (c) Income tax and social contribution recognized in shareholders' equity: The income tax and social contribution recognized directly in shareholders' equity are as follows: Consolidated Parent Company 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Income tax and social contribution Actuarial gains on defined benefit pension plan 33,012 33,012 32,876 32,876 Changes in the fair value on available-for-sale financial assets (4,137) (401,574) (4,137) (392,574) Exchange differences on translating foreign operations (425,510) (425,510) (425,510) (425,510) (396,635) (794,072) (396,771) (785,208) 14. TAXES IN INSTALLMENTS The information related to taxes in installments did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of September 30, 2014. The position of the Refis debts and other tax installment plans, recorded in taxes in installments in current and non-current liabilities, as mentioned in note 12, is as follows: Consolidated Parent Company Current Non-current Current Non-current 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Federal REFIS Law 11,941/09 (a) 158,578 140,446 1,016,967 1,001,630 134,686 121,399 852,552 845,838 Federal REFIS Law 12,865/13 (a) 29,541 27,124 390,523 384,872 29,849 27,167 390,523 384,872 Other taxes in installments (b) 71,685 79,817 48,441 68,336 62,257 70,101 36,636 63,956 259,804 247,387 1,455,931 1,454,838 226,792 218,667 1,279,711 1,294,666 a) Tax Recovery Program (Federal Refis) – Law 11,941/09 and Law 12,865/13 · New deadline – Law 11,941/09 On November 26, 2009, the Group companies joined the Tax Recovery Programs established by Law 11,941/09 and Provisional Act 470/2009, aimed at settling tax liabilities through a special payment system and installment plan for the settlement of tax and social security obligations. With the new deadline to join the Law 11,941/09 tax installment program established by the RFB/PGFN, pursuant to Laws 12,865/13, 12,973/14 and 12,996/14(*), the Company analyzed with its legal counsel the lawsuits that could have changed or been subject to new jurisprudence. After the analysis, the Company concluded that there were debts that could be included in the program and applied for the Law 11,941/09 tax installment payment on December 27, 2013 and August 22, 2014, respectively. of 83 (*) Law 12,996/14 Law 12,996/2014 introduced the new deadline to join the "Crisis Refis", originally governed by Law 11,941, of 2009. The Company analyzed with its legal counsel the lawsuits that could have changed or been subject to new jurisprudence. After the analysis, the Company concluded that there were debts that could be included in the program and applied for the tax installment payment. Both programs establish reductions of fines and interest. The Company joined the program in the modality “In cash” with payment in credit from tax loss carryforwards of R$95,000 and the other lawsuits were included in the modality “180 installments” with utilization of credits from tax loss carryforwards of R$27,000. The program is subject to approval by the tax authorities. The joining of the program above generated an impact on profit or loss as shown below: Consolidated Parent Company Taxes (50,364) (43,736) Fines (37,399) (20,823) Interest/Legal charges (210,254) (205,592) Total (298,017) (270,151) Discounts Fines 25,864 20,611 Interest/Legal charges 85,098 83,910 Total 110,962 104,521 Provision reversal 28,776 28,776 Effect before tax (158,279) (136,854) Income tax and social contribution credit 72,660 67,591 Statement of income net effect (85,619) (69,263) · Overseas profits – Law 12,865/13 Under Article 40 of Law 12,865/13, the federal government allowed the payment in installments of income tax and social contribution arising from the application of Article 74 of Provisional Act 2158-35/2001, the so-called overseas profits, which requires that profits earned by foreign subsidiaries or associates be taxed at yearend. The Company elected to join the amounts corresponding to the assessed period (2004-2009), on November 29, 2013. Both programs provide for reductions in fines and interest, however, only income tax and social contribution debt arising from the application of Law 12,865/12 could be settled with tax credits claimed on tax loss carryforwards of subsidiaries and the parent company. The tax credit utilized by the subsidiaries total R$565,273, of which R$550,270 did not have a recognized tax credit. The remaining balance was divided into 179 monthly installments adjusted by the SELIC and the amount determined pursuant to Laws 11,941/09 and 1,2865/13 is subject to approval by the tax authorities. b) Other tax installments (regular and other) The Group companies also joined the Regular social security tax (INSS) installment plan and other plans. of 83 15. PROVISION FOR TAX, SOCIAL SECURITY, LABOR, CIVIL AND ENVIRONMENTAL RISKS AND JUDICIAL DEPOSITS As of September 30, 2014, the information related to judicial deposits and proceedings did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013. Details of the accrued amounts and related judicial deposits are as follows: Consolidated Parent Company 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Tax 137,103 320,002 428,141 469,692 105,908 307,648 387,315 457,973 Social security and labor 481,096 192,829 298,637 185,104 415,545 166,689 254,116 161,772 Civil 89,817 23,611 82,143 29,022 73,103 19,339 65,667 24,614 Environmental 2,205 961 4,262 961 2,205 892 4,262 892 Escrow deposits 8,668 8,935 5,281 5,212 710,221 546,071 813,183 693,714 596,761 499,849 711,360 650,463 Consolidated Parent Company 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits Tax 137,103 320,002 428,141 469,692 105,908 307,648 387,315 457,973 Social security and labor 481,096 192,829 298,637 185,104 415,545 166,689 254,116 161,772 Civil 89,817 23,611 82,143 29,022 73,103 19,339 65,667 24,614 Environmental 2,205 961 4,262 961 2,205 892 4,262 892 Escrow deposits 8,668 8,935 5,281 5,212 710,221 546,071 813,183 693,714 596,761 499,849 711,360 650,463 The changes in the provisions for tax, social security, labor, civil and environmental risks in the period ended September 30, 2014 were as follows: Consolidated Current + Non-current Nature 12/31/2013 Additions Net adjustment Net utilization of reversal 9/30/2014 Tax 428,141 46,294 37,561 (374,893) 137,103 Social security 47,261 12,977 2,833 (3,240) 59,831 Labor 251,376 297,596 45,620 (173,327) 421,265 Civil 82,143 5,944 28,289 (26,559) 89,817 Environmental 4,262 443 294 (2,794) 2,205 813,183 363,254 114,597 (580,813) 710,221 Parent Company Current + Non-current Nature 12/31/2013 Additions Net adjustment Net utilization of reversal 9/30/2014 Tax 387,315 44,635 36,036 (362,078) 105,908 Social security 46,537 12,197 3,557 (3,240) 59,051 Labor 207,579 271,829 30,251 (153,165) 356,494 Civil 65,667 4,936 27,002 (24,502) 73,103 Environmental 4,262 443 294 (2,794) 2,205 711,360 334,040 97,140 (545,779) 596,761 of 83 The provision for tax, social security, labor, civil and environmental liabilities was estimated by management and is mainly based on the legal counsel’s assessment. Only proceedings for which the risk is classified as probable loss are accrued. Moreover, this provision includes tax liabilities resulting from contingencies filed by the Company, subject to SELIC (Central Bank’s policy rate). The Company has tax assessment notices related to transfer of imported raw material for an amount lower than the import document, and the Rio de Janeiro state tax authorities are requiring the following: (i) difference of the ICMS levied on the operation, (ii) disallowance of the alleged ICMS credit recorded in duplicate in the tax books, and (iii) fine for non-recording of invoices. On December 31, 2013, CSN had a provision for contingencies recorded since Management, together with the internal and external legal counsel, understood that the likelihood of loss on this cause was probable. During the third quarter of 2014, in line with the Company’s accounting policy of continuous review of the likelihood of losses on lawsuits in progress, Management, supported by its internal and external legal counsel, reviewed the assumptions involving these tax assessment notices and, in view of the favorable previous court decision of the Superior Court of Justice and the evolution of the lawsuits, as well as the existence of new and consistent arguments to cancel the assessment notices, considered that the chances of success in these lawsuits are good and that it is no longer probable that an outflow of resources that incorporate future economic benefits will be required to settle an eventual obligation derived from an outcome unfavorable to the Company. Accordingly, Management reversed the provision for contingencies recognized through June 30, 2014, in the net amount of R$162,651. Starting September 30, 2014, the updated amount of these assessments is disclosed in the notes to the interim financial statements as contingent liability with likelihood of loss classified as possible. § Other administrative and judicial proceedings The Group is a defendant in other administrative and judicial proceedings (tax, social security, labor, civil, and environmental), in the approximate amount of R$15,970,944, of which (a) R$6,912,278 refers to the tax assessment notice issued against the Company for an alleged sale of 40% of the shares of its subsidiary NAMISA to a Japanese-Korean consortium, thus failing to determine and pay taxes on the capital gain resulting from this transaction, and in May 2013, the São Paulo (SP) Regional Judgment Office (lower administrative court) issued a decision favorable to the Company and cancelled the tax assessment notice. In light of this decision, an ex-officio appeal was filed that will be judged by the Administrative Board of Tax Appeals (CARF). In a trial the appeal was partially granted and the Company awaits the publication of the decision for the analysis of the filing of an appeal to the Superior Board of Tax Appeals. (b) R$1,585,174 refer to the notification received on October 20, 2014, in which the Company had its request for installment payment of IRPJ and CSLL debts, regulated by Law 12,865/14, also known as installment payment of Profits Abroad, denied. The basis of the decision, in summary, is that there would be inconsistency in the amounts of interest declared. An hierarchical appeal was filed against this decision, stating that such interest had been paid in the installment payment program of Law 11,941/09, with a new deadline introduced by Law 12,996/14. Of the total amount informed above, the amounts provided for in the specific account of taxes in installments were excluded. The opinion of our lawyers is that the chances of success as regards the continuity of the Company in the program of installment payment of Profits Abroad, both at the administrative and judicial levels, is very good. (c) R$716,227 refers to tax foreclosures filed to require the Company to pay the ICMS, as liable party, allegedly due on the electricity purchased from a Generating Plant and fully consumed in the manufacturing of steel products. The tax auditors believe that the use of electricity in the production process does not exclude the Company responsibility for withholding ICMS levied on delivery of this input in the plant. (d) R$512,546 refers to the decision issued by the Federal Revenue Service that partially approved the request to pay debts in installments governed by Provisional Act 470/09, due to the insufficiency of tax loss carryforwards. When it consolidated the tax installment plan, the Federal Revenue Service considered the existing outstanding balance in the Inflationary Profit Tax Return (SAPLI) as the correct amount: however, this balance already included the adjustments to tax loss carryforwards as a result of the Overseas Profits tax assessment notice issued against the Company. of 83 (e) R$499,482 refers to the offset of taxes that were not approved by the Federal Revenue Service for different reasons. The taxes involved are CSLL, IRPJ, IPI, PIS and COFINS. The analysis of the entire documentation evidences the right to claim credits and the right to file the offset requests, processed at the time. (f) R$459,321 refers to the assessment notice issued against the Company for an alleged nonpayment of income tax (IRPJ) and social contribution on net income (CSLL) on profits recognized in the balance sheets of its foreign subsidiaries in 2010. (g) R$427,791 refers to the disallowance of the ICMS credits claimed by the Company in the period 04/1999-07/2002 on the transfer of iron ore between the Casa de Pedra mine and the Presidente Vargas Plant. According to the tax auditors, the tax base used on the transfer under the Minas Gerais State Law is not accepted under the Rio de Janeiro State Law, reason why the difference was disallowed. (h) R$248,347 refers to the disallowance of the ICMS credits on the acquisition of subsidiary INAL’s units located in the State of Rio de Janeiro. According to the tax auditors, the acquisition of a unit does not entitle an entity to claim ICMS credits. In light of these tax assessments, the Company filed for an injunction at the time and its right to change its State taxpayer master file was recognized, to state that the units acquired belong to CSN. This decision was favorable to the Company and can be applied in the judgment of our appeals by the Rio de Janeiro State Taxpayers Board. (i) R$222,567 refers to transfer of imported raw material for an amount lower than the import document, and the state tax authorities are requiring the following: (i) difference of the ICMS levied on the operation, (ii) disallowance of the alleged ICMS credit recorded in duplicate in the tax books, and (iii) fine for non-recording of invoices. (j) R$2,525,000 refers to other tax (federal, state, and municipal) lawsuits. (k) R$1,273,358 refers to labor and social security lawsuits; R$478,803 refers to civil lawsuits, and R$110,050 refers to environmental lawsuits. The assessments made by the legal counsel define these administrative and judicial proceedings as entailing risk of possible loss and, therefore, no provision was recorded in conformity with Management’s judgment and accounting practices adopted in Brazil. 16. PROVISION FOR ENVIRONMENTAL LIABILITIES AND ASSET RETIREMENT OBLIGATION - ARO The balance of the provision for environmental liabilities and asset retirement obligation - ARO is as follows: Consolidated Parent Company 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Environmental liabilities 209,915 346,455 209,915 346,455 Asset retirement obligation - ARO 26,246 23,999 21,104 19,261 236,161 370,454 231,019 365,716 In the second quarter of 2014, the Company reassessed the costs with the remediation of environmental liabilities and concluded a new study of remediation alternatives for some areas in Volta Redonda (RJ) that were used as landfill by the Company in the past. The study comprised the change of the remediation technology, replacing the material removal by the on-site geotechnical confinement, as permitted by the Brazilian environmental legislation, resulting in a reversal of R$120,582. For the other liabilities, there were no significant changes as compared with the balance as of December 31, 2013. of 83 17. RELATED-PARTY BALANCES AND TRANSACTIONS The information related to related-party transactions did not have significant changes in relation to that disclosed in the Company's financial statements as of December 31, 2013. a) Transactions with Holding Company · Liabilities Companies Paid Dividends Interest on Capital Vicunha Siderurgia 203,386 Rio Iaco 16,963 Total at 9/30/2014 220,349 Total at 12/31/2013 471,801 388,855 b) Transactions with subsidiaries, jointly controlled entities, associates, exclusive funds and other related parties · By transaction Consolidated Assets Current Non-current Total Liabilities Current Non-current Total Trade receivables 105,107 105,107 Other payables Loans 533,182 99,522 632,704 Accounts payable 3,201 546 3,747 Dividends receivable 31,535 31,535 Advances from customers 446,928 8,910,864 9,357,792 Actuarial asset 97,051 97,051 Trade payables 38,975 38,975 Short-term investments 11,139 11,139 Other receivables (note 6) 14,982 11,655 26,637 Actuarial liability Total at 9/30/2014 684,806 208,228 893,034 Total at 9/30/2014 489,104 8,922,549 9,411,653 Total at 12/31/2013 987,969 719,042 1,707,011 Total at 12/31/2013 475,099 8,533,824 9,008,923 Statement of Income Revenues Sales 882,721 Interest 36,442 Expenses Purchases (650,330) Interest (332,035) Total at 9/30/2014 (63,202) Total at 9/30/2013 (235,346) of 83 · By company Consolidated Assets Liabilities Statement of Income Current Non-current Total Current Non-current Total Sales Purchases Finance income and costs, net Total Subsidiaries Ferrovia Transnordestina Logística S.A. (1) 47,082 99,522 146,604 8,463 8,463 47,082 99,522 146,604 8,463 8,463 Jointly controlled entities Nacional Minérios S.A. (2) 444,626 444,626 448,618 8,911,410 9,360,028 236,314 (4,917) (314,891) (83,494) MRS Logística S.A. 30,369 30,369 7,319 7,319 (279,944) (279,944) Transnordestina Logística S.A (3) 92,722 3,229 95,951 11,227 11,227 8,448 8,448 CBSI - Companhia Brasileira de Serviços e Infraestrutura 6,151 3,808 9,959 9,948 9,948 (115,816) (115,816) CGPAR Construção Pesada S.A. 4,804 4,618 9,422 (225,290) (225,290) 578,672 11,655 590,327 477,112 8,911,410 9,388,522 236,314 Other related parties CBS Previdência 97,051 97,051 11,139 11,139 Fundação CSN 319 319 16 16 (1,611) 48 (1,563) Banco Fibra 1,048 1,048 Usiminas 46 46 11,976 11,976 58,845 (15,348) 43,497 Panatlântica 44,426 44,426 587,562 587,562 Ibis Participações e Serviços (5,862) (5,862) Companhia de Gás do Ceará (1,412) (1,412) Taquari Participações S.A (130) (130) 44,791 97,051 141,842 11,992 11,139 23,131 646,407 1,096 623,140 Associates Arvedi Metalfer do Brasil S.A. 14,261 14,261 1,291 1,291 Total at 9/30/2014 684,806 208,228 893,034 489,104 8,922,549 9,411,653 882,721 Total at 12/31/2013 987,969 719,042 1,707,011 475,099 8,533,824 9,008,923 Total at 9/30/2014 639,855 1. Refers to loans of the subsidiary FTL - Ferrovia Transnordestina Logística S.A to the jointly controlled entity Transnordestina Logística S.A. 2. Nacional Minérios S.A: Asset: Refers mainly to prepayment transactions with the indirect subsidiaries CSN Europe, CSN Export and CSN Ibéria. Contracts in US$: interest equivalent to 5.37% to 6.80% p.a. with final maturity in June 2015. As of September 30, 2014, borrowings total R$378,804 (R$360,990 as of December 31, 2013) classified in short term. Liabiliy: The advance from customer received from jointly controlled entity Nacional Minérios S.A. refers to the contractual obligation of supply of iron ore and port services. The contract is subject to interest rate of 12.5% p.a. and expires in September 2042. 3. Transnordestina Logística S.A: Contracts in R$: interest equivalent to 102.00% of the CDI with final maturity in March 2016. As of September 30, 2014, borrowings total R$92,722 (R$270,693 as of December 31, 2013) classified in short term. PAGE 62 of 83 · By transaction Parent Company Assets Current Non-current Total Liabilities Current Non-current Total Trade receivables (1) 660,030 660,030 Borrowings and financing Loans 112,643 32,427 145,070 Prepayment 116,555 4,525,282 4,641,837 Dividends receivable 104,552 104,552 Fixed rate notes and intercompany bonds 1,129,411 1,470,600 2,600,011 Actuarial asset 96,665 96,665 Related parties borrowings 193,089 2,682,542 2,875,631 Short-term and other investments (2) 288,688 65,746 354,434 Other payables Other receivables (note 6) 21,575 141,871 163,446 Accounts payable 47,380 568,382 615,762 Advances from customers (3) 446,928 8,910,864 9,357,792 Trade payables 91,073 91,073 Actuarial liability 11,118 11,118 Total at 9/30/2014 1,187,488 336,709 1,524,197 Total at 9/30/2014 2,024,436 18,168,788 20,193,224 Total at 12/31/2013 1,570,254 624,850 2,195,104 Total at 12/31/2013 2,302,367 15,574,882 17,877,249 Statement of Income Revenues Sales 4,345,410 Interest 10,033 Exclusive Funds 56,341 Expenses Purchases (982,443) Interest (1,279,220) Exchange differences (395,695) Total at 9/30/2014 1,754,426 Total at 9/30/2014 1,113,205 1. Related parties receivables arise from product sales and service transactions between the parent and its subsidiaries and jointly controlled entities. 2. Short-term investments total R$288,688 as of September 30, 2014 (R$100,560 as of December 31, 2013) and investments in Usiminas shares classified as available-for-sale total R$65,746 (R$134,543 as of December 31, 2013). 3. Nacional Minérios S.A.: The advance from customer received from jointly controlled entity Nacional Minérios S.A. refers to the contractual obligation of supply of iron ore and port services. The contract is subject to interest rate of 12.5% p.a. and expires in September 2042. of 83 · By company Parent Company Assets Liabilities Statement of Income Current Non-current Total Current Non-current Total Sales Purchases Finance income and costs, net Exchange differences, net Total Subsidiaries Companhia Siderúrgica Nacional, LLC 37,044 37,044 3,375 674 4,049 CSN Portugal, Unipessoal Lda. (4,979) (2,159) (7,138) CSN Europe Lda. 5,742 75,294 81,036 (628) (3,330) (3,958) CSN Resources S.A. (1) 1,202,276 5,461,187 6,663,463 (221,272) (289,921) (511,193) CSN Export Europe, S.L. 78,829 78,829 Lusosider Aços Planos, S.A. 36,038 36,038 (798) 1,862 1,064 CSN Handel GmbH (2) 237,192 237,192 2,483,358 (6,012) 2,477,346 CSN Islands XII Corp. (3) 21,920 1,236,530 1,258,450 (35,800) (93,996) (129,796) CSN Ibéria Lda. 63,088 63,088 (1,092) (2,813) (3,905) Companhia Metalúrgica Prada (4) 198,302 2,800 201,102 24,539 196 24,735 733,936 (106,276) 627,660 CSN Cimentos S.A. (5) 17,271 17,271 302 378,297 378,599 153,024 (5,066) (27,353) 120,605 Companhia Metalic Nordeste 357 357 32 32 26,431 (352) 26,079 Estanho de Rondônia S.A. 2,852 7,115 9,967 (8,474) (8,474) Florestal Brasil S.A. 8,017 8,017 Sepetiba Tecon S.A. 77,476 77,476 3,620 3,620 2,069 (2,673) 246 (358) Congonhas Minérios S.A. (6) 130,288 1,860,632 1,990,920 (165,959) (165,959) Ferrovia Transnordestina Logística S.A. 29,473 29,473 171,036 171,036 CSN Energia S.A. 45,689 45,689 (183,391) (183,391) Companhia Brasileira de Latas 28,486 78,193 106,679 26,745 26,745 60,496 (5,689) 54,807 Stahlwerk Thüringen GmbH (19,394) (19,394) 635,018 125,598 760,616 1,539,982 9,246,260 10,786,242 3,462,689 (332,113) (456,837) (395,695) 2,278,044 Jointly controlled entities Nacional Minérios S.A. 65,880 65,880 448,566 8,911,410 9,359,976 236,314 (4,917) (822,137) (590,740) Transnordestina Logística S.A. 92,722 35,433 128,155 8,448 8,448 MRS Logística S.A. 30,369 30,369 14,302 14,302 (279,944) (279,944) CBSI - Companhia Brasileira de Serviços e Infraestrutura 6,151 3,808 9,959 9,594 9,594 (115,816) (115,816) CGPAR Construção Pesada S.A. 9,608 9,236 18,844 (225,290) (225,290) 204,730 48,477 253,207 472,462 8,911,410 9,383,872 236,314 (625,967) (813,689) (1,203,342) Other related parties CBS Previdência 96,665 96,665 11,118 11,118 Fundação CSN 319 223 542 16 16 (1,611) 48 (1,563) Usiminas 46 46 11,976 11,976 58,845 (15,348) 43,497 Panatlântica 44,426 44,426 587,562 587,562 Ibis Participações e Serviços (5,862) (5,862) Companhia de Gás do Ceará (1,412) (1,412) Taquari Participações S.A (130) (130) 44,791 96,888 141,679 11,992 11,118 23,110 646,407 (24,363) 48 622,092 Associates Arvedi Metalfer do Brasil S.A. 14,261 14,261 1,291 1,291 Exclusive funds Diplic, Mugen e Vértice 288,688 65,746 354,434 56,341 56,341 Total at 9/30/2014 1,187,488 336,709 1,524,197 2,024,436 18,168,788 20,193,224 4,345,410 (982,443) (1,212,846) (395,695) 1,754,426 Total at 12/31/2013 1,570,254 624,850 2,195,104 2,302,367 15,574,882 17,877,249 Total at 9/30/2013 3,763,514 (970,827) (1,113,713) (565,769) 1,113,205 1. CSN Resources S.A.: Contracts in dollars of Prepayment, Fixed Rate Notes and Intercompany Bonds, interest of 9.13% with final maturity in June 2047. As of September 30, 2014, borrowings total R$6,663,463 (R$5,605,934 as of December 31, 2013) of which R$1,202,276 is classified in short term and R$5,461,187 is classified in long term. 2. CSN Handel GMBH: Receivables of R$237,192 as of September 30, 2014 (R$303,073 as of December 31, 2013), classified in short term. Refer to sales transactions on mining products. 3. CSN Islands XII Corp: Contracts in US$: interest of 7.64% with final maturity in February 2025. As of September 30, 2014, borrowings total R$1,258,450 (R$353,569 as of December 31, 2013) of which R$21,920 is classified in short term and R$1,236,530 is classified in long term. 4. Companhia Metalúrgica Prada: Receivables of R$198,302 as of September 30, 2014 (R$201,726 as of December 31, 2013), classified in short term. Refers to the purchase of steel. of 83 5. CSN Cimentos S.A.: Payables of R$378,297 as of September 30, 2014 (R$350,943 as of December 31, 2013), classified in long term related to the purchase of the clinker plant. 6. Congonhas Minérios S.A.: Contracts in R$: interest of 101.50% of the CDI with final maturity in March 2018. As of September 30, 2014, borrowings total R$1,972,613 (R$1,930,194 as of December 31, 2013) of which R$130,288 is classified in short term and R$1,842,325 is classified in long term. c) Key management personnel The key management personnel, who have authority and responsibility for planning, directing and controlling the Company’s activities, include the members of the Board of Directors and statutory directors. The following is information on the compensation of such personnel and the related balances as of September 30, 2014. 9/30/2014 9/30/2013 Statement of Income Short-term benefits for employees and officers 31,867 26,705 Post-employment benefits 52 94 Other long-term benefits n/a n/a Severance benefits n/a n/a Share-based compensation n/a n/a 31,919 26,799 n/a – Not applicable 18. SHAREHOLDERS' EQUITY i. Paid-in capital Fully subscribed and paid-in capital as of September 30, 2014 and December 31, 2013 is R$4,540,000 represented by 1,387,524,047 book-entry common shares (1,457,970,108 as of December 31, 2013), without par value. Each common share entitles its holder to one vote in Shareholders’ Meetings. ii. Authorized capital The Company’s bylaws in effect as of September 30, 2014 determine that the capital can be raised to up to 2,400,000,000 shares by decision of the Board of Directors. iii Legal reserve This reserve is recognized at the rate of 5% of the profit for each period, as provided for by Article 193 of Law 6,404/76, up to the ceiling of 20% of share capital. iv Ownership structure As of September 30, 2014, the Company’s ownership structure was as follows: of 83 9/30/2014 12/31/2013 Number of common shares % of total shares % voting capital Number of common shares % of total shares Vicunha Siderurgia S.A. 697,719,990 50.29% 50.53% 697,719,990 47.86% Rio Iaco Participações S.A. (*) 58,193,503 4.19% 4.21% 58,193,503 3.99% Caixa Beneficente dos Empregados da CSN - CBS 12,788,231 0.92% 0.93% 12,788,231 0.88% BNDES Participações S.A. - BNDESPAR 8,794,890 0.63% 0.64% 8,794,890 0.60% NYSE (ADRs) 349,973,683 25.22% 25.35% 356,019,691 24.42% BM&FBovespa 253,262,450 18.25% 18.34% 324,453,803 22.25% 1,380,732,747 99.51% 100.00% 1,457,970,108 100.00% Treasury shares 6,791,300 0.49% Total shares 1,387,524,047 100.00% 1,457,970,108 100.00% (*) Rio Iaco Participação S. A. is a company part of the control group. v. Treasury shares The Board of Directors authorized several programs for repurchase of shares issued by the Company, to be held in treasury for subsequent sale or cancelation in order to maximize the generation of value to the shareholder through an efficient capital structure management, as shown in the table below: Program Board Authorization Quantity authorized Term of the program Average purchase price Minimum and maximum purchase price Quantity acquired Share cancellations Balance in treasury 1º 3/13/2014 70,205,661 From 3/14/2014 to 4/14/2014 R$ 9.34 R$ 9.22 e R$ 9.45 2,350,000 2,350,000 2º 4/15/2014 67,855,661 From 4/16/2014 to 5/23/2014 R$ 8.97 R$ 8,70 e R$ 9.48 9,529,500 11,879,500 3º 5/23/14 58,326,161 From 5/26/2014 to 6/25/2014 R$ 9.21 R$ 8.61 e R$ 9.72 31,544,500 43,424,000 4º 6/26/14 26,781,661 From 6/26/2014 to 7/17/2014 R$ 10.42 R$ 9.33 e R$ 11.54 26,781,661 70,205,661 7/18/14 Non applicable Non applicable 60,000,000 (1) 10,205,661 5º 7/18/14 64,205,661 From 7/18/2014 to 8/18/2014 R$ 11.40 $11.40 240,400 10,446,061 8/19/14 Non applicable Non applicable 10,446,061 (1) - 6º 8/19/14 63,161,055 From 8/19/2014 to 9/25/2014 R$ 9.82 R$ 9.47 e R$ 10.07 6,791,300 6,791,300 7º (*) 9/29/14 56,369,755 From 9/29/2014 to 12/29/2014 (*) Until September 30, 2014 there was no repurchase of shares under this program. 1. On July 18, 2014 and August 19, 2014, the Board of Directors approved the cancelation of 60,000,000 and 10,446,061 shares held in treasury, respectively, without any change in the amount of the Company’s capital. As of September 30, 2014, the position of the treasury shares was as follows: of 83 Quantity Total amount Share price Share acquired paid/payable market price (in units) for the shares Minimum Maximum Average at 9/30/2014 (*) 6,791,300 R$ 66,670 R$9.47 R$10.07 R$9.82 R$ 59,220 (*) The quotation of the shares on the BM&FBovespa as of September 30, 2014, of R$8.72 per share, was used. 19. DIVIDENDS AND INTEREST ON CAPITAL On February 28, 2014, the Board of Directors approved the proposal for payment, as advance of mandatory minimum dividend, from the retained earnings reserve (statutory reserve of working capital), the amount of R$425,000 in dividends, corresponding to R$ 0.29150 per share. 20. NET SALES REVENUE Net sales revenue is comprised as follows: Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Gross revenue Domestic market 10,083,008 10,728,602 3,256,166 3,699,436 Foreign market 4,659,461 4,210,529 1,420,550 1,846,759 14,742,469 14,939,131 4,676,716 5,546,195 Deductions Cancelled sales and discounts (99,249) (141,184) (45,016) (48,858) Taxes levied on sales (2,336,949) (2,434,346) (748,714) (835,921) (2,436,198) (2,575,530) (793,730) (884,779) Net revenue 12,306,271 12,363,601 3,882,986 4,661,416 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Gross revenue Domestic market 9,209,018 9,901,371 2,918,104 3,393,243 Foreign market 2,760,901 2,287,710 874,509 1,123,363 11,969,919 12,189,081 3,792,613 4,516,606 Deductions Cancelled sales and discounts (88,039) (141,918) (40,874) (51,687) Taxes levied on sales (2,068,932) (2,175,033) (659,403) (734,089) (2,156,971) (2,316,951) (700,277) (785,776) Net revenue 9,812,948 9,872,130 3,092,336 3,730,830 of 83 21. EXPENSES BY NATURE Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Raw materials and inputs (4,019,809) (4,370,900) (1,302,431) (1,533,895) Labor cost (1,253,600) (1,170,721) (442,531) (415,768) Supplies (778,729) (833,407) (267,854) (291,798) Maintenance cost (services and materials) (798,535) (954,140) (271,004) (355,144) Outsourcing services (1,747,501) (1,580,926) (670,504) (556,985) Depreciation, amortization and depletion (Note 8 a) (907,339) (822,720) (325,745) (272,176) Other (217,682) (403,520) (10,414) (148,098) (9,723,195) (10,136,334) (3,290,483) (3,573,864) Classified as: Cost of sales (Note 24) (8,693,082) (9,131,010) (2,911,961) (3,259,211) Selling expenses (Note 24) (691,619) (666,415) (268,052) (208,791) General and administrative expenses (Note 24) (338,494) (338,909) (110,470) (105,862) (9,723,195) (10,136,334) (3,290,483) (3,573,864) Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Raw materials and inputs (2,673,781) (3,030,604) (912,698) (1,082,040) Labor cost (1,027,677) (933,033) (373,550) (326,036) Supplies (746,274) (797,730) (257,831) (277,844) Maintenance cost (services and materials) (777,208) (919,819) (264,074) (344,084) Outsourcing services (1,123,789) (1,081,322) (401,225) (413,456) Depreciation, amortization and depletion (Note 8 a) (746,930) (677,653) (270,252) (224,970) Other (170,796) (410,283) (17,271) (157,651) (7,266,455) (7,850,444) (2,496,901) (2,826,081) Classified as: Cost of sales (Note 24) (6,661,971) (7,248,285) (2,290,584) (2,626,539) Selling expenses (Note 24) (324,964) (366,150) (113,556) (126,726) General and administrative expenses (Note 24) (279,520) (236,009) (92,761) (72,816) (7,266,455) (7,850,444) (2,496,901) (2,826,081) of 83 22. OTHER OPERATING INCOME (EXPENSES) Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Other operating income Lawsuit indemnities/wins 4,106 5,732 868 1,081 Rentals and leases 804 602 276 200 Reversal of provisions 20,790 17,654 (2,072) Other revenues 19,237 28,955 8,673 10,874 44,937 35,289 27,471 10,083 Other operating expenses Taxes and fees (20,112) (32,572) (1,420) (16,153) Provision for tax, social security, labor, civil and environmental risks,net of reversals (15,180) (155,101) 28,322 (44,516) Contractual, nondeductible fines (7,080) (3,845) (19) 13,293 Depreciation of unused equipment (Note 8 a) (27,216) (46,164) (8,657) (17,219) Residual value of permanent assets written off (Note 8) (12,935) (26,805) (7,114) (970) Inventory impairment losses/reversals (Note 5) (4,250) 16,262 5,317 (431) Spare losses (20,651) (20,651) Expenses on studies and project engineering (38,829) (45,466) (16,550) (20,576) Pension plan expenses (43,074) (35,051) (16,522) (13,325) Impairment of available-for-sale financial assets (72,104) (5,002) (19,989) REFIS effect Law nº 11.941/09 and Law nº 12.996/14, net (37,308) (37,308) Other expenses (17,355) (73,648) 3,905 (42,744) (316,094) (407,392) (90,686) (142,641) Other operating income (expenses), net (271,157) (372,103) (63,215) (132,558) Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Other operating income Lawsuit indemnities/wins 3,492 2,823 813 1,081 Rentals and leases 804 602 276 200 Reversal of provisions 3,136 (34,862) (35,755) Other revenues 4,934 7,829 1,448 5,657 12,366 (23,608) 2,537 (28,817) Other operating expenses Taxes and fees (16,313) (20,552) (482) (3,364) Provision for tax, social security, labor, civil and environmental risks,net of reversals 10,818 (155,368) 44,443 (45,157) Contractual, nondeductible fines (6,744) 207 13,412 Depreciation of unused equipment (Note 8 a) (714) (21,320) (7,171) Residual value of permanent assets written off (Note 8) (11,970) (7,771) (6,880) (509) Inventory impairment losses/reversals (Note 5) 253 16,178 8,431 1,361 Spare losses (20,651) (20,651) Expenses on studies and project engineering (38,409) (44,708) (16,434) (20,287) Pension plan expenses (43,074) (35,066) (16,522) (13,329) Impairment of available-for-sale financial assets (66,476) (3,369) (18,429) REFIS effect Law nº 11.941/09 and Law nº 12.996/14, net (19,853) (19,853) Other expenses (9,726) (64,886) 3,552 (39,133) (222,859) (336,862) (42,618) (114,177) Other operating income (expenses), net (210,493) (360,470) (40,081) (142,994) 23. FINANCE INCOME (COSTS) of 83 Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Finance income Related parties (Note 17 b) 36,442 772 14,047 362 Income from short-term investments 59,898 100,110 19,338 42,271 Gains on derivatives (*) (3,183) Other income 37,877 56,500 12,533 16,647 134,217 157,382 42,735 59,280 Finance costs Borrowings and financing - foreign currency (512,832) (545,945) (184,154) (186,987) Borrowings and financing - local currency (1,335,016) (1,117,087) (460,091) (426,856) Related parties (Note 17 b) (332,035) (309,760) (112,422) (104,759) Capitalized interest (Notes 8 and 29) 123,755 374,902 49,985 133,020 Losses on derivatives (*) (1,395) (18,693) (452) (2,482) Interest, fines and late payment charges (120,514) (53,401) (39,812) (29,626) REFIS reopening effect Law 11.941/09, net (118,657) (118,657) Other finance costs (144,663) (109,299) (44,341) (43,552) (2,441,357) (1,779,283) (909,944) (661,242) Monetary variations and exchange differences, net Monetary variations, net 6,877 (29,627) 2,160 4,194 Exchange differences, net (249,120) 70,314 (307,945) 8,935 Exchange losses on derivatives (*) 48,790 (1,006) 228,535 (8,285) (193,453) 39,681 (77,250) 4,844 Finance costs, net (2,500,593) (1,582,220) (944,459) (597,118) (*) Statement of gains and losses on derivative transactions Dollar-to-CDI swap (16,607) 232 5,480 (806) Dollar-to-euro swap (NDF) 34,602 193,398 Dollar-to-euro swap (NDF) 23,570 (5,031) 22,895 (7,056) Dollar-to-euro swap 7,225 3,851 6,762 (425) Yen-to-dollar swap (58) 2 48,790 (1,006) 228,535 (8,285) Libor-to-CDI swap (943) (3,385) (1,091) Fixed rate-to-CDI swap (452) (15,308) (3,635) (1,391) (1,395) (18,693) (3,635) (2,482) 47,395 (19,699) 224,900 (10,767) of 83 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Finance income Related parties (Note 17 b) 66,374 35,002 60,238 10,284 Income from short-term investments 2,535 13,455 552 8,523 Other income 28,350 50,438 10,603 9,468 97,259 98,895 71,393 28,275 Finance costs Borrowings and financing - foreign currency (81,639) (53,021) (31,527) (18,335) Borrowings and financing - local currency (1,157,583) (858,415) (396,954) (327,434) Related parties (Note 17 b) (1,279,220) (1,148,715) (290,409) (395,948) Capitalized interest (Notes 8 and 29) 123,755 232,064 49,985 86,228 Losses on derivatives (*) (943) (3,385) (1,091) Interest, fines and late payment charges (109,451) (64,918) (35,321) (24,066) REFIS reopening effect Law 11.941/09, net (115,309) (115,309) Other finance costs (127,381) (81,182) (36,878) (35,585) (2,747,771) (1,977,572) (856,413) (716,231) Monetary variations and exchange differences, net Monetary variations, net (16,740) (26,648) (10,865) 4,979 Exchange differences, net (589,122) (599,044) (1,142,912) (41,414) (605,862) (625,692) (1,153,777) (36,435) Finance costs, net (3,256,374) (2,504,369) (1,938,797) (724,391) (*) Statement of gains and losses on derivative transactions Libor-to-CDI swap (943) (3,385) (1,091) (943) (3,385) (1,091) of 83 24. SEGMENT INFORMATION The information related to segment information did not have changes in relation to that disclosed in the Company's financial statements as of December 31, 2013 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of September 30, 2014. According to the Group’s structure, its businesses are distributed into five (5) operating segments. Nine-month period ended 9/30/2014 Profit or loss Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (not reviewed) (*) 3,924,689 18,484,709 1,640,177 Net revenues Domestic market 6,679,245 252,828 146,292 837,882 248,669 331,229 (776,960) 7,719,185 Foreign market 2,077,929 3,025,359 (516,202) 4,587,086 Total net revenue (Note 20) 8,757,174 3,278,187 146,292 837,882 248,669 331,229 (1,293,162) 12,306,271 Cost of sales and services (Note 21) (6,651,195) (2,252,299) (97,710) (580,892) (140,100) (222,856) 1,251,970 (8,693,082) Gross profit 2,105,979 1,025,888 48,582 256,990 108,569 108,373 (41,192) 3,613,189 General and administrative expenses (Note 21) (495,232) (49,445) (1,143) (75,093) (14,742) (50,270) (344,188) (1,030,113) Depreciation (Note 8 a) 601,073 253,517 7,361 119,937 12,818 27,873 (115,240) 907,339 Proportionate EBITDA of jointly controlled entities 228,482 228,482 Adjusted EBITDA 2,211,820 1,229,960 54,800 301,834 106,645 85,976 (272,138) 3,718,897 Sales by geographic area Asia 21,553 2,930,527 2,952,080 North America 510,809 510,809 Latin America 115,093 115,093 Europe 1,414,530 94,832 1,509,362 Other 15,944 (516,202) (500,258) Foreign market 2,077,929 3,025,359 (516,202) 4,587,086 Domestic market 6,679,245 252,828 146,292 837,882 248,669 331,229 (776,960) 7,719,185 TOTAL 8,757,174 3,278,187 146,292 837,882 248,669 331,229 (1,293,162) 12,306,271 Three-month period ended 9/30/2014 Profit or loss Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (not reviewed) (*) 1,273,924 6,682,099 588,994 Net revenues Domestic market 2,138,428 70,903 39,308 334,640 96,948 119,990 (316,059) 2,484,158 Foreign market 649,297 843,078 (93,547) 1,398,828 Total net revenue (Note 20) 2,787,725 913,981 39,308 334,640 96,948 119,990 (409,606) 3,882,986 Cost of sales and services (Note 21) (2,173,391) (795,965) (32,728) (219,481) (48,986) (85,992) 444,582 (2,911,961) Gross profit 614,334 118,016 6,580 115,159 47,962 33,998 34,976 971,025 General and administrative expenses (Note 21) (161,094) (13,474) (341) (25,364) (5,284) (18,327) (154,638) (378,522) Depreciation (Note 8 a) 204,563 98,630 3,368 42,177 4,273 10,057 (37,323) 325,745 Proportionate EBITDA of jointly controlled entities 58,259 58,259 Adjusted EBITDA 657,803 203,172 9,607 131,972 46,951 25,728 (98,726) 976,507 Sales by geographic area Asia 5,154 810,486 815,640 North America 178,882 178,882 Latin America 47,706 47,706 Europe 407,343 32,592 439,935 Other 10,212 (93,547) (83,335) Foreign market 649,297 843,078 (93,547) 1,398,828 Domestic market 2,138,428 70,903 39,308 334,640 96,948 119,990 (316,059) 2,484,158 TOTAL 2,787,725 913,981 39,308 334,640 96,948 119,990 (409,606) 3,882,986 of 83 Nine-month period ended 9/30/2013 Profit or loss Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (not reviewed) (*) 4,668,491 14,655,337 1,502,798 Net revenues Domestic market 7,324,839 236,511 132,598 776,337 155,096 307,629 (724,108) 8,208,902 Foreign market 1,967,717 3,140,340 (953,358) 4,154,699 Total net revenue (Note 20) 9,292,556 3,376,851 132,598 776,337 155,096 307,629 (1,677,466) 12,363,601 Cost of sales and services (Note 21) (7,514,714) (1,883,276) (66,324) (525,072) (118,741) (207,318) 1,184,435 (9,131,010) Gross profit 1,777,842 1,493,575 66,274 251,265 36,355 100,311 (493,031) 3,232,591 General and administrative expenses (Note 21) (532,249) (56,024) (14,954) (72,826) (15,273) (51,809) (262,189) (1,005,324) Depreciation (Note 8 a) 572,641 159,016 5,394 101,396 12,795 22,972 (51,494) 822,720 Proportionate EBITDA of jointly controlled entities 598,444 598,444 Adjusted EBITDA 1,818,234 1,596,567 56,714 279,835 33,877 71,474 (208,270) 3,648,431 Sales by geographic area Asia 19,479 2,468,611 2,488,090 North America 471,237 471,237 Latin America 113,007 113,007 Europe 1,342,435 671,729 2,014,164 Other 21,559 (953,358) (931,799) Foreign market 1,967,717 3,140,340 (953,358) 4,154,699 Domestic market 7,324,839 236,511 132,598 776,337 155,096 307,629 (724,108) 8,208,902 TOTAL 9,292,556 3,376,851 132,598 776,337 155,096 307,629 (1,677,466) 12,363,601 Three-month period ended 9/30/2013 Steel Mining Logistics Energy Cement Corporate expenses/ elimination Consolidated Port Railroads Metric tons (thou.) - (not reviewed) (*) 1,531,044 6,534,083 523,503 Net revenues Domestic market 2,523,072 81,312 50,103 288,001 55,162 104,669 (268,252) 2,834,067 Foreign market 675,204 1,565,024 (412,879) 1,827,349 Total net revenue (Note 20) 3,198,276 1,646,336 50,103 288,001 55,162 104,669 (681,131) 4,661,416 Cost of sales and services (Note 21) (2,531,714) (828,176) (23,567) (176,584) (44,220) (70,207) 415,257 (3,259,211) Gross profit 666,562 818,160 26,536 111,417 10,942 34,462 (265,874) 1,402,205 General and administrative expenses (Note 21) (194,590) (1,708) (4,721) (26,333) (5,307) (18,455) (63,539) (314,653) Depreciation (Note 8 a) 200,067 55,317 1,846 34,539 4,272 7,587 (31,452) 272,176 Proportionate EBITDA of jointly controlled entities 292,024 292,024 Adjusted EBITDA 672,039 871,769 23,661 119,623 9,907 23,594 (68,841) 1,651,752 Sales by geographic area Asia 7,277 1,214,175 1,221,452 North America 161,054 161,054 Latin America 39,163 39,163 Europe 460,056 350,849 810,905 Other 7,654 (412,879) (405,225) Foreign market 675,204 1,565,024 (412,879) 1,827,349 Domestic market 2,523,072 81,312 50,103 288,001 55,162 104,669 (268,252) 2,834,067 TOTAL 3,198,276 1,646,336 50,103 288,001 55,162 104,669 (681,131) 4,661,416 (*) The ore sales volumes presented in this note take into consideration Company sales and the interest in its subsidiaries and jointly controlled entities (Namisa 60%). Adjusted EBITDA is the tool based on which the chief operating decision maker measures segment performance and the capacity to generate recurring operating cash, and consists of profit for the year less net finance income (costs), income tax and social contribution, depreciation and amortization, share of profits of investments, and other operating income (expenses), plus the proportional EBITDA of jointly controlled entities. Even though it is an indicator used in segment performance measurements, EBITDA is not a measurement recognized by accounting practices adopted in Brazil or IFRS, does not have a standard definition, and may not be comparable with measurements using similar names provided by other entities. As required by IFRS 8, the table below shows the reconciliation of the measurement used by the chief operating decision maker with the results determined using the accounting practices. of 83 Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Profit (Loss) for the period (179,259) 1,021,090 (250,388) 502,888 Depreciation (Note 8 a) 907,339 822,720 325,745 272,176 Income tax and social contribution (Note 13) 75,274 (240,408) 32,798 63,446 Finance income (Note 23) 2,500,593 1,582,220 944,459 597,118 EBITDA 3,303,947 3,185,622 1,052,614 1,435,628 Other operating income (expenses) (Note 22) 271,157 372,103 63,215 132,558 Share of profits of investees (84,689) (507,738) (197,581) (208,458) Proportionate EBITDA of jointly controlled entities 228,482 598,444 58,259 292,024 Adjusted EBITDA (*) 3,718,897 3,648,431 976,507 1,651,752 (*) The Company discloses its adjusted EBITDA net of its share of profits of investments and other operating income (expenses) because it understands that these should not be included in the calculation of recurring operating cash generation. 25. EARNINGS PER SHARE (EPS) Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Common shares Common shares (Loss)Profit for the period Attributed to owners of the Company (173,056) 1,021,477 (250,105) 499,682 Weighted average number of shares 1,429,584 1,457,970 1,388,837 1,457,970 Basic and diluted EPS (0.12105) 0.70062 (0.18008) 0.34272 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Common shares Common shares (Loss)Profit for the period Attributed to owners of the Company (173,056) 1,021,477 (250,105) 499,682 Weighted average number of shares 1,429,584 1,457,970 1,388,837 1,457,970 Basic and diluted EPS (0.12105) 0.70062 (0.18008) 0.34272 of 83 26. GUARANTEES The Company is liable for guarantees for its subsidiaries and jointly controlled entities, as follows: Currency Maturities Loans Tax foreclosure Other Total 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 9/30/2014 12/31/2013 Transnordestina Logísitca R$ Up to 9/19/2056 and indefinite 2,485,181 1,875,360 38,766 20,600 5,975 168,009 2,529,922 2,063,969 FTL - Ferrovia Transnordestina R$ 11/15/2020 140,550 125,250 142 140,692 125,250 CSN Cimentos R$ Up to 10/25/2015 and indefinite 26,423 26,423 39,689 39,287 66,112 65,710 Prada R$ Up to 2/10/2016 and indefinite 10,133 10,133 21,040 21,916 31,173 32,049 CSN Energia R$ Indefinite 2,829 2,829 2,829 2,829 Congonhas Minérios R$ 5/21/2019 2,000,000 2,000,000 2,000,000 2,000,000 Fundação CSN R$ Indefinite 1,003 1,003 1,003 1,003 Estanho de Rondônia R$ 12/31/2014 106 106 Others (*) R$ 12/31/2014 12,000 12,000 Total in R$ 4,638,734 4,001,613 78,151 59,985 66,952 229,212 4,783,837 4,290,810 CSN Islands IX US$ 1/15/2015 400,000 400,000 400,000 400,000 CSN Islands XI US$ 9/21/2019 750,000 750,000 750,000 750,000 CSN Islands XII US$ Perpetual 1,000,000 1,000,000 1,000,000 1,000,000 CSN Resources US$ 7/21/2020 1,200,000 1,200,000 1,200,000 1,200,000 Sepetiba Tecon US$ 15,708 15,708 CSN Handel US$ 6/27/2015 100,000 100,000 100,000 100,000 Total in US$ 3,450,000 3,465,708 3,450,000 3,465,708 CSN Steel S.L. EUR 1/31/2020 120,000 120,000 120,000 120,000 Lusosider Aços Planos EUR Indefinite 25,000 25,000 Total in EUR 145,000 120,000 145,000 120,000 Total in R$ 8,904,783 8,505,948 8,904,783 8,505,948 13,543,517 12,507,561 78,151 59,985 66,952 229,212 13,688,620 12,796,758 (*) CSN Corporate Guarantee with the subsidiaries CSN Cimentos, Nacional Minérios, Companhia Metalúrgica Prada, Cia Metalic Nordeste, Sepetiba Tecon and CSN Energia. of 83 COMMITMENTS a. Take-or-pay contracts As of September 30, 2014, the Company was a party to take-or-pay contracts as shown in the following table: Payments in the period Type of service After 2017 Total Transportation of iron ore, coal, coke, steel products, cement and mining products. 219,147 216,766 358,032 584,537 544,767 516,974 4,430,280 Unloading, storage, movement, loading and railroad transportation services. 4,915 3,339 9,046 3,769 Supply of power, natural gas, oxigen, nitrogen, argon and iron ore pellets. 635,875 727,928 7,214 127,935 127,935 26,396 157,492 Processing of slag generated during pig iron and steel production 36,157 38,601 359 9,731 7,074 7,074 44,212 Manufacturing, repair, recovery and production of ingot casting machine units. 30,823 33,060 922,002 1,021,270 368,944 731,249 683,545 550,444 4,631,984 6,966,166 b. Concession agreements Minimum future payments related to government concessions as of September 30, 2014 fall due according to the schedule set out in the following table: Company Concession Type of service After 2017 Total MRS 30-year concession, renewable for another 30 years, to provide iron ore railway transportation services from the Casa de Pedra mines, in Minas Gerais, coke and coal from the Itaguaí Port, in Rio de Janeiro, to Volta Redonda, transportation of export goods to the Itaguaí and Rio de Janeiro Ports, and shipping of finished goods to the domestic market. 23,344 90,697 90,697 90,697 748,248 FTL (Ferrovia Transnordestina Logística) 30-year concession granted on December 31, 1997, renewable for another 30 years for the development of public utility to operate the Northeastern railway system. The railway system covers 4,238 kilometers of railroads in the states of Maranhão, Piauí, Ceará, Paraíba, Pernambuco, Alagoas and Rio Grande do Norte. 1,908 7,281 7,281 7,281 68,559 Tecar Concession to operate TECAR, a solid bulk terminal, one of the four terminals that comprise the Itaguaí Port, in Rio de Janeiro, for a period ending 2022 and renew able for another 25 years. 126,989 263,858 263,858 263,858 1,319,290 Tecon 25-year concession granted in July 2001, renewable for another 25 years, to operate the container terminal at the Itaguaí Port. 6,491 25,965 25,965 25,965 207,724 INSURANCE In 2014, after negotiation with insurers and reinsurers in Brazil and abroad, an Insurance Issue Certificate was issued for the contracting of a policy of Operational Risk of Property Damages and Loss of Profits, with effect from September 30, 2014 to September 30, 2015. Under the insurance policy, the LMI (Maximum Limit of Indemnity) is US$600,000,000 and covers the following units and subsidiaries of the Company: Usina Presidente Vargas, Mineração Casa de Pedra, CSN Paraná, Terminal de Cargas Tecar, Terminal Tecon, Namisa, CSN Handel and Namisa Handel. CSN takes responsibility for a range of retention of US$375,000,000 in excess of the deductibles for property damages and loss of profits. PAGE 76 of 83 In view of their nature, the risk assumptions adopted are not part of the scope of an audit of condensed interim financial statements and, accordingly, were not reviewed by our independent auditors. 29. ADDITIONAL INFORMATION TO CASH FLOWS Consolidated Parent Company 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Income tax and social contribution paid 81,618 26,493 20,470 Increase of PP&E with interest capitalization 123,755 374,902 123,755 232,064 205,373 401,395 144,225 232,064 30. STATEMENT OF COMPREHENSIVE INCOME Consolidated Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Profit for the period (179,259) 1,021,090 (250,388) 502,888 Other comprehensive income Items that will not be subsequently reclassified to the statement of income Actuarial gains on defined benefit pension plan from investments in subsidiaries 1,710 1,710 Items that could be subsequently reclassified to the statement of income Cumulative translation adjustments for the period (26,602) 128,932 60,745 47,884 Available-for-sale financial assets (1,241,037) (459,517) (151,034) 532,567 Income tax and social contribution on available-for-sale financial assets 421,952 156,236 51,351 (181,073) Available-for-sale financial assets from investments in subsidiaries Impairment of available-for-sale financial assets 72,104 5,002 19,989 Income tax and social contribution on impairment of available-for-sale financial assets (24,515) (1,701) (6,796) (Loss)/gain on the percentage change of investments (73,054) (73,054) (871,152) (171,048) (98,799) 399,378 (869,442) (171,048) (98,799) 399,378 Total comprehensive income for the period (1,048,701) 850,042 (349,187) 902,266 Attributable to: Owners of the Company (1,042,498) 850,429 (348,904) 899,060 Non-controlling interests (6,203) (387) (283) 3,206 (1,048,701) 850,042 (349,187) 902,266 of 83 Parent Company Nine-month period ended Three-month period ended 9/30/2014 9/30/2013 9/30/2014 9/30/2013 Profit for the period 1,021,477 499,682 Other comprehensive income Items that will not be subsequently reclassified to the statement of income Actuarial gains on defined benefit pension plan from investments in subsidiaries 1,710 1,710 Items that could be subsequently reclassified to the statement of income Cumulative translation adjustments for the period (26,602) 128,932 60,745 47,884 Available-for-sale financial assets (1,208,939) (203,457) (149,474) 538,983 Income tax and social contribution on available-for-sale financial assets 411,039 69,175 50,821 (183,255) Available-for-sale financial assets from investments in subsidiaries (17,470) (167,922) (4,234) Impairment of available-for-sale financial assets 66,476 3,369 18,429 Income tax and social contribution on impairment of available-for-sale financial assets (22,602) (1,145) (6,266) (Loss)/gain on the percentage change of investments (73,054) (73,054) 399,378 399,378 Total comprehensive income for the period 850,429 899,060 Attributable to: Owners of the Company (1,042,498) 850,429 (348,904) 899,060 850,429 899,060 PAGE 78 of 83 Companhia Siderúrgica Nacional (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Board of Directors and Shareholders of Companhia Siderúrgica Nacional São Paulo – SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Siderúrgica Nacional (“the Company”), identified as Parent and Consolidated, respectively, included in the Interim Financial Information Form (ITR), for the nine-month period ended September 30, 2014, which comprises the balance sheet as of September 30, 2014 and the related statements of income, and of comprehensive income, for the nine-months periods then ended and of changes in equity and of cash flows for the nine-month period then ended, including the explanatory notes. The Company’s management is responsible for the preparation of the individual interim financial information in accordance with technical pronouncement CPC 21 (R1) – Interim Financial Information and of the consolidated interim financial information in accordance with technical pronouncement CPC 21 (R1) and with international standard IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBC TR 2410 and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the ITR referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC 21 (R1), applicable to the preparation of the Interim Financial Information (ITR) and presented in accordance with the standards issued by the Brazilian Securities Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the ITR referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC 21 (R1) and international standard IAS 34, applicable to the preparation of Interim Financial Information (ITR) and presented in accordance with the standards issued by the Brazilian Securities Commission. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (DVA), for the nine-month period ended September 30, 2014 , prepared under the responsibility of the Company's Management, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR), and considered as supplemental information for International Financial Reporting Standards – IFRS, which do not require the presentation of DVA. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, consistently with the individual and consolidated interim financial information taken as a whole. The accompanying individual and consolidated interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, November 13, 2014 DELOITTE TOUCHE TOHMATSU Roberto Wagner Promenzio Auditores Independentes Engagement Partner SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 26, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
